                                                                                                            Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 1 of 212 PageID #: 9
                                                                 21SL-CC03334

             THE CIRCUIT COURT OF ST. LOUIS COUNTY
           TWENTY-FIRST JUDICIAL CIRCUIT OF MISSOURI

THE STATE OF MISSOURI ex rel.
ERIC S. SCHMITT,

               Plaintiff,

   v.                                          No. _______________________

SAM PAGE, in his official capacity as
St. Louis County Executive;

FAISAL KHAN, in his official capacity
as Director of the St. Louis County
Department of Public Health;

ST. LOUIS COUNTY DEPARTMENT
OF PUBLIC HEALTH,

TISHAURA JONES, in her official
capacity as St. Louis City Mayor;

FREDRICK ECHOLS, in his official
capacity as Acting Director, Department
of Health for the City of St. Louis; and

DEPARTMENT OF HEALTH FOR
THE CITY OF ST. LOUIS

               Defendants.


                                    PETITION




                                                                             Exhibit
                                                                                       exhibitsticker.com




                                           1                                   1
                                                                                                Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
   Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 2 of 212 PageID #: 10




                              NATURE OF THE ACTION

       1.     St. Louis County and St. Louis City seek expanded government power that

has failed to protect Missouri citizens living within their boundaries in the past and is not

based on sound facts and data.

       2.     Missouri Attorney General Eric S. Schmitt seeks to protect the liberty and

constitutional rights of the people of Missouri.

       3.     During the previous year, no government in Missouri restricted liberty more

than St. Louis County and St. Louis City.

       4.     Despite having the most restrictive and unconstitutional orders in Missouri,

St. Louis County and St. Louis City suffered some of the highest COVID-19 case rates and

death rates in Missouri.

       5.     Even though the most effective defense to COVID-19 is through vaccination,

St. Louis City is below the statewide average for vaccination rates.

       6.     At the time they issued these new Mask Mandates, St. Louis County and St.

Louis City trailed below state averages in COVID-19 cases and deaths for the previous

seven days.

       7.     At the time they issued these new Mask Mandates, the Centers for Disease

Control had not changed the guidance in effect on masks at the time that St. Louis County

and St. Louis City lifted all COVID-19 restrictions on May 14, 2021.

       8.     Attorney General Schmitt brings this action to prevent unlawful,

unconstitutional, arbitrary, capricious, and unreasonable conduct by St. Louis County

Executive Sam Page; Director of the St. Louis County Department of Public Health Dr.


                                             2
                                                                                                Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
   Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 3 of 212 PageID #: 11




Faisal Khan; the St. Louis County Department of Public Health; St. Louis City Mayor

Tishaura Jones; Acting Director of the Department of Health of St. Louis City Dr. Fredrick

Echols; and the Department of Health for the St. Louis City (“Defendants”).

HISTORY OF UNCONSTITUTIONAL RESTRICTIONS IN ST. LOUIS COUNTY
                     AND ST. LOUIS CITY

       9.     Attorney General Schmitt has previously stopped St. Louis County from

violating fundamental liberties with its COVID-19 restrictions.

       10.    Starting on November 17, 2020, St. Louis County began enforcing its “Safer

at Home” Order, which was so overbearing and restrictive that it only allowed St. Louis

County residents to leave their home for nine enumerated reasons and only allowed in-

person contact with up to 10 other individuals in a “support bubble.”

       11.    On April 9, 2021, all adult Missourians became vaccine-eligible. Also on

April 9, 2021, the Supreme Court of the United States struck down government COVID-

19 restrictions that violated fundamental liberties. See Tandon v. Newsom, 141 S. Ct. 1294

(2021).

       12.    On April 20, 2021, Attorney General Schmitt demanded answers from Dr.

Khan about serious constitutional and legal issues the Fifth Amended Safer at Home Order

in effect at that time. See Ex. A (letter from Attorney General Schmitt to Dr. Khan detailing

those issues with respect to St. Louis County’s Fifth Amended Safer at Home Order).

       13.    On April 27, 2021, counsel for St. Louis County, instead of Dr. Khan,

responded to the Attorney General’s letter. Counsel’s letter ignored numerous issues raised




                                             3
                                                                                             Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
   Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 4 of 212 PageID #: 12




by the Attorney General and failed to satisfactorily answer others. Ex. B (letter from St.

Louis County Counselor Beth Orwick to Attorney General Eric Schmitt).

      14.    The next day, while facing potential litigation from the Missouri Attorney

General’s Office, County Executive Page announced that St. Louis County planned to lift

some COVID-19 restrictions as early as the following Monday, May 3, 2021.

       15.   On May 3, 2021, St. Louis County rescinded its Fifth Amended Safer at

Home Order and replaced it with a new order, referred to as the “Reopen STL Order.”

       16.   Because the new order continued to violate constitutional liberties and was

arbitrary and capricious, Attorney General Schmitt filed suit against County Executive

Page, Dr. Khan, and the St. Louis County Department of Health on May 11, 2021. Petition,

Missouri ex rel. Schmitt v. Page (No. 21SL-CC02111).

      17.    Just three days later, on May 14, 2021, St. Louis County and St. Louis City

lifted all COVID-19 restrictions.

        COVID-19 DATA IN ST. LOUIS COUNTY AND ST. LOUIS CITY

      18.    St. Louis County and St. Louis City were the first governmental entities in

Missouri to mandate the wearing of face masks, beginning on July 3, 2020.

      19.    St. Louis County and St. Louis City kept COVID-19 orders in place until

May 14, 2021.

      20.    St. Louis County and St. Louis City had the most restrictive COVID-19

orders in Missouri from July 3, 2020 until the orders were lifted on May 14, 2021.

      21.    Despite these restrictive orders, dozens of Missouri counties had lower

COVID-19 case rates and death rates than St. Louis County and St. Louis City.


                                            4
                                                                                           Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
   Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 5 of 212 PageID #: 13




       22.    As of July 25, 2021, St. Louis County had a COVID-19 case rate of

10,649.90 per 100,000 people.       COVID-19 Data and Reports, SAINT LOUIS CNTY.,

https://stlcorona.com/resources/covid-19-statistics (last visited July 25, 2021).

       23.    As of July 26, 2021, more than 90 of Missouri’s 114 counties had fewer

cumulative cases per 100,000 people than St. Louis County’s reported rate of 10,649.90

per 100,000 people.      COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       24.    As of July 25, 2021, St. Louis County reported 229.60 cumulative COVID-

19 deaths per 100,000 people.       COVID-19 Data and Reports, SAINT LOUIS CNTY.,

https://stlcorona.com/resources/covid-19-statistics (last visited July 25, 2021).

       25.    As of July 26, 2021, more than 90 of Missouri’s 114 counties had fewer

cumulative deaths per 100,000 people than St. Louis County’s reported rate of 229.60 per

100,000 people.      COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       26.    As of July 25, 2021, St. Louis City had a COVID-19 cumulative case rate of

7,603.90 per 100,000 people. COVID-19 Data, CITY OF ST. LOUIS, https://www.stlouis-

mo.gov/government/departments/health/communicable-disease/covid-19/data/index.cfm

(last visited July 25, 2021).

       27.    As of July 26, 2021, more than 30 of Missouri’s 114 counties had fewer

cumulative cases per 100,000 people than St. Louis City’s reported rate of 7,603.90 per


                                              5
                                                                                              Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
   Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 6 of 212 PageID #: 14




100,000 people.        COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       28.      As of July 25, 2021, St. Louis City reported 172.8 COVID-19 cumulative

deaths per 100,000 people. COVID-19 Data, CITY OF ST. LOUIS, https://www.stlouis-

mo.gov/government/departments/health/communicable-disease/covid-19/data/index.cfm

(last visited July 25, 2021).

       29.      As of July 26, 2021, more than 60 of Missouri’s 114 counties had fewer

cumulative deaths per 100,000 people than St. Louis City’s reported rate of 172.8 per

100,000 people.        COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       30.      St. Louis County and St. Louis City COVID-19 case infection rates for the

seven days before they issued their new orders on July 26, 2021—when they had no mask

mandates—were below state averages.

       31.      In the seven days before St. Louis County and St. Louis City issued these

orders on July 26, 2021, Missouri reported 183 new COVID-19 cases per 100,000 people,

ranking 25th in the country for new cases. COVID-19 in Missouri, DEP’T OF HEALTH &

SENIOR       SERVS.,   https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       32.      In the seven days before St. Louis County issued its new mask order on July

26, 2021, it reported 121 new cases per 100,000 people. According to the state dashboard,


                                              6
                                                                                                 Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 7 of 212 PageID #: 15




69 other jurisdictions had higher cases per 100,000 people than St. Louis County. COVID-

19       in    Missouri,      DEP’T         OF         HEALTH       &        SENIOR    SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

        33.   In the seven days before St. Louis City issued its new mask order on July 26,

2021, it reported 138 new cases per 100,000 people. According to the state dashboard, 64

other jurisdictions had higher cases per 100,000 people than St. Louis City. COVID-19 in

Missouri,           DEP’T          OF           HEALTH          &           SENIOR     SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

        34.   St. Louis County’s and St. Louis City’s COVID-19 death rates for the seven

days before they issued their orders on July 26, 2021—when they had no mask

requirements—fall below state averages.

        35.   In the seven days before St. Louis County and St. Louis City issued these

orders on July 26, 2021, Missouri reported 18 new COVID-19 deaths for a rate of 0.30

deaths per 100,000 people, which ranked the state 25th in the country for new deaths.

COVID-19       in      Missouri,        DEP’T     OF     HEALTH         &     SENIOR   SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

        36.   In the seven days before St. Louis County issued this new order on July 26,

2021, St. Louis County reported two deaths for a rate of 0.20 deaths per 100,000 people.

COVID-19       in      Missouri,        DEP’T     OF     HEALTH         &     SENIOR   SERVS.,


                                                  7
                                                                                              Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 8 of 212 PageID #: 16




https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

        37.   In the seven days before St. Louis City issued this new order on July 26,

2021, St. Louis City reported zero deaths for a rate of 0 deaths per 100,000 people. COVID-

19       in    Missouri,      DEP’T      OF       HEALTH       &      SENIOR       SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

        38.   Unlike St. Louis County and St. Louis City, many counties never imposed

mask mandates.

        39.   For example, neighboring St. Charles County never imposed a government

mask mandate. As of July 26, 2021, St. Charles County had a lower COVID-19 cumulative

case rate than St. Louis County’s 9,022 per 100,000 people, and a lower COVID-19

cumulative death rate than St. Louis County’s 119 per 100,000 people. COVID-19 in

Missouri,        DEP’T         OF        HEALTH            &       SENIOR          SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

        40.   As another example, Reynolds County never imposed a government mask

mandate. As of July 26, 2021, Reynolds County had the lowest COVID-19 case rate and

death rate in the state, reporting 4,593 cumulative cases per 100,000 people and 48 deaths

per 100,000 people.      COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).


                                              8
                                                                                                Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 9 of 212 PageID #: 17




                               VACCINE DATA IN ST. LOUIS

        41.   Just 41.9% of people in St. Louis City have had the first vaccination dose

(compared to 47.1% of Missourians) and only 35.3% of people in St. Louis City have

completed vaccination (compared to 40.8% of Missourians). COVID-19 Vaccinations in

Missouri,         DEP’T           OF         HEALTH         &         SENIOR         SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/vaccine.php (last updated July 26, 2021). St. Louis County

is slightly above the state percentage rate with 51.2% and 45.0%, respectively. Id.

        42.   Counties such as Atchison (42.9%), Boone (52.7%), Cole (43.9%), Franklin

(45.6%), Gasconade (42.0%), Jackson (44.3%), and St. Charles (49.5%) have higher first

vaccination dose rates than St. Louis City. COVID-19 Vaccinations in Missouri, DEP’T OF

HEALTH        &       SENIOR      SERVS.,     https://health.mo.gov/living/healthcondiseases/

communicable/novel-coronavirus/data/public-health/vaccine.php (last updated July 26,

2021). The City of Joplin has a 52.9% rate. See id.

        43.   Counties such as Atchison (39.5%), Boone (46.6%), Cole (38.7%), Franklin

(40.6%), Gasconade (37.6%), Greene (35.6%), Jackson (39.1%), Nodaway (35.8%), and

St. Charles (44.6%) have higher vaccination completion rates than St. Louis City. COVID-

19     Vaccinations     in     Missouri,    DEP’T   OF    HEALTH     &    SENIOR     SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/vaccine.php (last updated July 26, 2021). The City of

Joplin has a 44.8% rate. See id.




                                               9
                                                                                              Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 10 of 212 PageID #: 18




         44.   St. Louis City’s vaccination rate is about the same as Shelby County’s 35.2%

vaccination rate. COVID-19 Vaccinations in Missouri, DEP’T OF HEALTH & SENIOR

SERVS.,               https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/vaccine.php (last updated July 26, 2021).

         JUSTIFICATIONS FOR LIFTING RESTRICTIONS IN MAY 14, 2021

         45.   When St. Louis County and St. Louis City lifted all COVID-19 restrictions

on May 14, 2021, they relied on several data points that do not support new entry of a mask

mandate now.

         46.   St. Louis County and St. Louis City removed their original mask mandates

because the CDC announced that fully vaccinated people could stop wearing masks

outdoors in crowds and in most indoor settings. Sam Clancy and Dori Olmos, Mask

mandates lifted in St. Louis as city, county align with CDC guidance, KSDK (May 13,

2021),     https://www.ksdk.com/article/news/health/coronavirus/st-louis-county-updated-

health-guidelines/63-d081f91a-8fc6-4a0c-bbcc-ea3bf36ed0cb.

         47.   County Executive Page said that the St. Louis County and St. Louis City

health departments would “make sure all of our recommendations are in line with the CDC

guidance.” Gregg Palermo, Zara Barker, & Blair Ledet, St. Louis City & County announce

new COVID guidelines, FOX2NOW (May 13, 2021). https://fox2now.com/news/st-louis-

city-county-set-friday-announcement-on-covid-guidelines-following-new-cdc-mask-

guidance/.

         48.   County Executive Page previously said that “St. Louis County certainly plans

to adopt CDC recommendations into our public health protocols, and we’ll have an


                                            10
                                                                                                Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 11 of 212 PageID #: 19




announcement soon.”      Sarah Fentem, St. Louis, St. Louis County Could Lift Some

Coronavirus Restrictions Next Week, ST. LOUIS PUBLIC RADIO (Apr. 28, 2021),

https://news.stlpublicradio.org/coronavirus/2021-04-28/st-louis-st-louis-county-plan-to-

lift-some-coronavirus-restrictions.

       49.    The CDC has not changed its guidance since May 14, 2021, and as of July

26, 2021, advises that fully vaccinated people can “resume activities without wearing

masks or physically distancing,” unless required by law or a business. CDC, Interim Public

Health Recommendations for Fully Vaccinated People (updated July 21, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html.

       50.    Neither the St. Louis County nor St. Louis City Mask Mandates issued July

26, 2021 exempt fully vaccinated people from compliance.

       51.    The Mask Mandates issued by St. Louis County and St. Louis City on July

26, 2021 are not consistent with current CDC guidance for fully vaccinated people.

       52.    After receiving Attorney General Schmitt’s letter, County Executive Page

said that “[t]he easing of restrictions is made possible as more people get vaccinated, and

I urge everyone to get vaccinated as early as possible.” Sarah Fentem, St. Louis, St. Louis

County Could Lift Some Coronavirus Restrictions Next Week, ST. LOUIS PUBLIC RADIO

(Apr. 28, 2021), https://news.stlpublicradio.org/coronavirus/2021-04-28/st-louis-st-louis-

county-plan-to-lift-some-coronavirus-restrictions.

       53.    When St. Louis County and St. Louis City removed their COVID-19

restrictions, St. Louis County had vaccination rates of 41.9% with the first vaccination dose

and 33.2% fully vaccinated, and St. Louis City had vaccination rates of 33.1% with the


                                             11
                                                                                                    Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 12 of 212 PageID #: 20




first vaccination dose and 26% fully vaccinated. Sam Clancy & Dori Olmos, Mask

mandates lifted in St. Louis as city, county align with CDC guidance, KSDK (May 13,

2021)     https://www.ksdk.com/article/news/health/coronavirus/st-louis-county-updated-

health-guidelines/63-d081f91a-8fc6-4a0c-bbcc-ea3bf36ed0cb.

        54.   St. Louis County and St. Louis City both have higher first vaccination dose

rates and fully vaccinated rates on July 26, 2021 than they did on May 14, 2021.

                             THE NEW MASK MANDATES

        55.   On July 26, 2021, Defendants issued the “Mask Mandates,” which require

all individuals aged five and older to wear masks while indoors regardless of vaccination

status with very limited exceptions.

        56.   But there is no evidence that Defendants considered the underlying data,

science, and evidence that fail to justify issuing mask mandates at this time.

        57.   Similarly, Defendants imposed the Mask Mandates on schoolchildren,

ignoring that those children are less likely to get COVID-19, less likely to get seriously ill

if they do get it, and are less likely to transmit the disease while, at the same time, suffering

disproportionately from masking requirement.

        58.   The Defendants’ Mask Mandates are a continuation of a series of arbitrary,

capricious, unlawful, and unconstitutional COVID-19 related restrictions. There is no

reason to allow such orders to continue.

                              JURISDICTION AND VENUE

        59.   This Court has jurisdiction under Mo. Const. art V, § 14(a), § 536.150,

RSMo, §§ 527.010 et seq., RSMo, and other applicable law.


                                               12
                                                                                                     Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 13 of 212 PageID #: 21




       60.     Venue is proper in this Court under § 508.010.2(2) RSMo.

                                           PARTIES

       61.     Plaintiff State of Missouri is a sovereign State of the United States of

America.

       62.     Eric S. Schmitt is the 43rd Attorney General of the State of Missouri.

Attorney General Schmitt is authorized to “institute, in the name and on the behalf of the

state, all civil suits and other proceedings at law or in equity requisite or necessary to

protect the rights and interests of the state, and enforce any and all rights, interests or claims

against any and all persons, firms or corporations in whatever court or jurisdiction such

action may be necessary; and he may also appear and interplead, answer or defend, in any

proceeding or tribunal in which the state's interests are involved.” § 27.060, RSMo.

       63.     Attorney General Schmitt sues to vindicate Missouri’s sovereign interest in

controlling the exercise of sovereign power over individuals and entities within its borders;

Missouri’s sovereign interest in ensuring the enforcement of Missouri law within

Missouri’s borders; and Missouri’s quasi-sovereign and parens patriae interest in the

freedom, health, and physical, psychological, educational, and economic well-being of a

significant segment of its populace, including but not limited to their rights to religious

freedom. This interest includes, but is not limited to, preventing the spread of the COVID-

19 virus within the state.

       64.     Attorney General Schmitt sues to vindicate Missouri’s sovereign interest in

ensuring that its municipal authorities do not exercise authority vested in them under state

law in a fashion that violates the Missouri Constitution or Missouri law.


                                               13
                                                                                               Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 14 of 212 PageID #: 22




       65.    Attorney General Schmitt sues to vindicate Missouri’s interest in ensuring

that the children of the State receive an appropriate education.

       66.    Dr. Sam Page (“Page”) is the County Executive of St. Louis County. He is

sued in his official capacity.

       67.    Dr. Faisal Khan (“Khan”) is the Director of the St. Louis County Department

of Public Health. He is a “local health authority” under Missouri Department of Health

and Senior Services’ regulation 19 CSR 20-20.010(26). He is sued in his official capacity.

       68.    The St. Louis County Department of Public Health (“County DPH”) is an

agency of St. Louis County acting under the direction of Defendants Page and Khan.

County DPH constitutes a “local public health agency” under Missouri Department of

Health and Senior Services’ regulation 19 CSR 20-20.010(27).

       69.    Together, Page, Khan, and County DPH are the “County Defendants.”

       70.    Mayor Tishaura Jones (“Jones”) is the Mayor of the City of St. Louis. She

is sued in her official capacity.

       71.    Dr. Fredrick Echols (“Echols”) is the Acting Director of the Department of

Health for the City of St. Louis. He is a “local health authority” under Missouri Department

of Health and Senior Services’ regulation 19 CSR 20-20.010(26). He is sued in his official

capacity.

       72.    The Department of Public Health for the City of St. Louis (“City DPH”) is

an agency of St. Louis City acting under the direction of Defendants Jones and Echols.

City DPH constitutes a “local public health agency” under Missouri Department of Health

and Senior Services’ regulation 19 CSR 20-20.010(27).


                                             14
                                                                                                  Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 15 of 212 PageID #: 23




       73.    Together, Jones, Echols, and City DPH, are the “City Defendants.”

                                FACTUAL ALLEGATIONS

       74.    Missouri incorporates by reference the allegations in all preceding

paragraphs.

       75.    St. Louis County is a charter county of the State of Missouri. St. Louis City

is a charter city of the State of Missouri.

       76.    Defendants cite some legal authority to support the Mask Mandates, but to

the extent any authority is provided, the authority is not unlimited.

       77.    First, the authority cited by Defendants provides only for “creation and

enforcement of adequate orders to prevent the spread of the disease and other

measures . . . as appropriate disease control measures based upon the disease . . . and any

other available information related to . . . the disease or infection.”             19 C.S.R.

20.040(2)(G).

       78.    Second,     any    restrictions    cannot   be   “unconstitutional,    unlawful,

unreasonable, arbitrary, or capricious . . . . § 536.150.1, RSMo. Government action is

arbitrary, capricious, and unreasonable when it is based on post hoc rationalization, when

it fails to consider an important part of the problem it is addressing, and when it fails to

consider less restrictive alternatives before infringing on citizens’ liberty. See, e.g., Dep’t

of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1905, 1909 (2020);

Michigan v. EPA, 135 S. Ct. 2699, 2706 (2015). “[A]n agency which completely fails to

consider an important aspect or factor of the issue before it may also be found to have acted

arbitrarily and capriciously.” Barry Serv. Agency Co. v. Manning, 891 S.W.2d 882, 892


                                                15
                                                                                                 Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 16 of 212 PageID #: 24




(Mo. App. W.D. 1995) (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983)). In addition, agencies must consider whether there

are less restrictive policies that would achieve their goals. See Regents of the Univ. of

Calif., 140 S. Ct. at 1912 (quoting State Farm Mut. Auto., 463 U.S. at 51).

        79.    The County Defendants have a history of transgressing those limits, as well

as other constitutional prohibitions against religious discrimination, in their orders related

to the COVID-19 emergency. See Ex. A (detailing those issues); Petition, Missouri ex rel.

Schmitt v. Page (No. 21SL-CC02111) (pointing out similar deficiencies in St. Louis

County’s Reopening STL Order); cf. Ex. B (failing to address the points Attorney General

Schmitt raised with respect to the Fifth Amended Safer at Home Order).

        80.    The City Defendants have moved in lock-step with the County Defendants

and engaged in a similar history of transgressing statutory and constitutional bounds in the

COVID-19 orders they have issued.

        81.    Indeed, on information and belief, the County Defendants and the City

Defendants worked together to alter or rescind their COVID-19 restrictions to avoid

scrutiny and to avoid lawsuits by the Attorney General.

        82.    The Defendants’ Mask Mandates are no different. They exceed Defendants’

statutory and constitutional authority and trample the rights of their citizens.

I.      The Mask Mandates

        83.    The County Defendants’ and City Defendants’ Mask Mandates are slightly

different (the “County Mask Mandate,” attached as Exhibit C, and the “City Mask

Mandate,” attached as Exhibit D).         They both coincide, however, on their main


                                             16
                                                                                               Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 17 of 212 PageID #: 25




requirement: Everyone over the age of five must wear a mask when indoors, even if they

are vaccinated.

       84.    Specifically, each order requires individuals over the age of five to wear a

“face covering” while “in indoor and enclosed public buildings and spaces and public

transportation vessels.” See Ex. C § III.1; Ex. D § 1.

              a.     The County Mask Mandate defines “face covering” as “a device,

                     usually made of cloth, that covers the nose and mouth.” Ex. C, § III.1.

                     The City Mask Mandate does not define “face covering,” but on

                     information and belief, it defines “face covering” no differently.

              b.     The County Mask Mandate clarifies that “indoor and enclose public

                     buildings and spaces” “include[s] all indoor and enclosed spaces other

                     than private dwellings or private transportation vehicles.” Ex. C,

                     § III.1. The City Mask Mandate has no similar clarification, but it

                     also does not suggest that the order has a more limited scope. Thus,

                     both Mask Mandates have wide application; they cover schools and

                     places of worship as well as restaurants, bars, public transportation,

                     grocery stores, hospitals, and more.

              c.     The Mask Mandates apply regardless of whether social distancing is

                     possible in the indoor area.

       85.    Both Mask Mandates provide for similar exceptions.

              a.     Both Mask Mandates exempt those who have trouble breathing with

                     a mask, or who “are unconscious, incapacitated, or otherwise unable


                                            17
                                                                                           Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 18 of 212 PageID #: 26




                to remove” the mask. Ex. C § III.3.iv; Ex. D § 2.c.

          b.    Both Mask Mandates exempt those consuming food and drink. Ex.

                C, § III.3.vii; Ex. D § 2.b. The County Mask Mandate specifically

                excludes consumption for religious purposes. Ex. C § III.3.vii.

          c.    Both Mask Mandates exempt those who need to remove masks for

                “obtaining a service” that involves “the nose or face.”         Ex. C.

                § III.3.viii; Ex. D § 2.d. The County Mask Mandate specifically

                includes instances where removal “is necessary to perform the

                service.” § Ex. III.3.viii.

   86.    However, the two Mask Mandates’ exemptions do differ in some ways.

          a.    The County Mask Mandate exempts those “with health conditions that

                prohibit wearing a Face Covering.” Ex. C § III.3.iii. By contrast, the

                City Mask Mandate requires “an official order or documentation from

                a medical or behavioral health provider” that they should not wear

                face coverings to be exempt. Ex. D § 2.a.

          b.    The County Mask Mandate exempts deaf and hard-of-hearing

                individuals, and those communicating with such individuals, “where

                the ability to see the mouth is essential for communications.” Ex. C

                § III.3.v. There is no equivalent exemption in the City Mask Mandate.

          c.    The County Mask Mandate exempts people “who are alone in a

                separate room, office, or interior space.” Ex. C § III.3.vi. There is no

                equivalent exemption in the City Mask Mandate.


                                        18
                                                                                               Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
      Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 19 of 212 PageID #: 27




         87.    Neither Mask Mandate has a sunset provision.

         88.    The County Mask Mandate expressly says it does not meet the requirements

of § 67.265.1(1), RSMo. Ex. C § I.A. The City Mask Mandate makes no such claim.

         89.    The County Mask Mandate was signed on July 26, 2021.

         90.    The City Mask Mandate was signed on July 23, 2021.

II.      Justification for the Mask Mandates
         91.    The City Mask Mandate provides no explicit justification for its order. To

be sure, the order points to “a resurgence of COVID-19 cases;” increased transmission,

hospitalization, and deaths; and the fact that less than half of St. Louis City has been

vaccinated. Ex. D. But the City Mask Mandate does not then discuss how the order would

ameliorate any of those issues.

         92.    The County Mask Mandate purports to justify the order, first, by discussing

the spread of COVID-19 cases in the county. See Ex. C § I.B. The order highlights claims

that the COVID-19 variants, particularly the delta variant, could spread more easily. See

id. It also claims that “[s]urges are increasingly impacting [sic] younger adults and

children.” Id. The order does not discuss hospitalizations or death rates.

         93.    The County Mask Order then claims that masks prevent transmission of

COVID-19 in two ways. One is through “source control,” which refers to the alleged

ability of masks to “prevent infected persons from exposing others to [COVID-19] by

blocking exhalation of virus-containing droplets into the air.” Ex. C § I.C. The other is by

protecting uninfected wearers by “forming a barrier to large respiratory droplets . . . and

partially filtering out small droplets and particles from inhaled air.” Id. The County Mask


                                             19
                                                                                                Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 20 of 212 PageID #: 28




Order then points to studies it claims supports those conclusions. See id.

       94.     Both Mask Mandates claim, as their purpose, the goal of slowing the spread

of COVID-19. See Ex. C § II; Ex. D. The County Mask Mandate also notes that its

recommendation is supposedly consistent with federal and local experts. See Ex. C § II.

III.   Authorization
       95.     The City Mask Mandate relies on the Charter of St. Louis City and 19 C.S.R.

§ 20-20.050(c) to authorize its restrictions. See Ex. D. However, 19 C.S.R. § 20-20.050(c)

does not exist; and 19 C.S.R. § 20-050 only provides for isolating or closing certain areas

of assembly.

       96.     The County Mask Mandate relies on more authorities than the City Mask

Mandate. But those authorities do not authorize the County’s Mask Mandate. Notably,

the County Mask Mandate does not cite § 192.300, RSMo (providing when county health

officials may make additional health rules), as authorizing the order.

       COUNT ONE – DECLARATION THAT THE MASK MANDATES ARE
                     SUBJECT TO § 67.265.1(1), RSMo

       97.     Missouri incorporates by reference the allegations in all preceding

paragraphs.

       98.     Missouri seeks a declaration that the Mask Mandates are subject to the

requirements of § 67.265.1(1), RSMo.

       99.     There is an emergency order declared pursuant to chapter 44, RSMo.

       100.    Both the County Mask Mandate and the City Mask Mandate are orders that

“directly or indirectly closes, partially closes, or places restrictions on the opening of or

access to any one or more business organizations, churches, schools, or other places of

                                             20
                                                                                                Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 21 of 212 PageID #: 29




public or private gathering or assembly, including any order, ordinance, rule, or regulation

of general applicability or that prohibits or otherwise limits attendance at any public or

private gathering . . . .” § 67.265.1(1), RSMo.

       101.   First, both Mask Mandates place restrictions on access to “business

organizations, churches, schools, or other places of public or private gathering or

assembly,” § 67.265.1(1), RSMo, because they limit access to those entities only to masked

individuals or individuals who fall under an exception to the mask requirement.

       102.   Second, both Mask Mandates will indirectly close those “business

organizations, churches, schools, or other places of public or private gathering or

assembly,” § 67.265.1(1), RSMo, that wish to provide personal choice to their customers

about whether they wear a mask or not. Furthermore, the Mask Mandates will also close

those entities where masking is impossible or so uncomfortable as to be impossible.

       103.   As a result, both Mask Mandates are subject to § 67.265.1(1), RSMo, and

expire after thirty days absent authorization by a majority vote of St. Louis County’s or St.

Louis City’s governing body.

COUNT TWO – DECLARATION THAT THE MASK MANDATES ARE NOT IN
                 EFFECT PER § 67.265.4, RSMo

       104.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

       105.   As discussed above, both Mask Mandates are subject to § 67.265.1(1),

RSMo.




                                             21
                                                                                               Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 22 of 212 PageID #: 30




       106.   Missouri also seeks a declaration that the County Mask Mandate and the City

Mask Mandate are not in effect per the terms of § 67.265, RSMo.

       107.   Specifically, under § 67.265.4, RSMo, “the health officer, local public health

agency, public health authority, or executive shall provide a report to the governing body

containing information supporting the need for such order.”

       108.   On information and belief, neither Page, Khan, Jones, nor Echols provided

the required report under § 67.265.4, RSMo.

       109.   As a result, the Mask Mandates are not effective, as that information must be

provided “[p]rior to or concurrent with” the issuance of any order subject to § 67.265.1(1),

RSMo.

       110.   In addition, the authority cited by both the County Mask Mandate and the

City Mask Mandate is insufficient to support those orders.

       111.   Neither the County nor the City cited to § 192.300, RSMo, because they

improperly sought to avoid being subject to § 67.265 through § 192.300.5.

   COUNT THREE – DECLARATION THAT THE MASK MANDATES ARE
   ARBITRARY AND CAPRICIOUS AS APPLIED TO SCHOOLCHILDREN,
                       § 536.150.1, RSMo

       112.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

       113.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unreasonable, arbitrary, or capricious.” § 536.150.1,

RSMo. The Mask Mandates are not subject to administrative review. Id.




                                            22
                                                                                                 Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 23 of 212 PageID #: 31




       114.   The Mask Mandates impose a duty on all elementary schoolchildren (defined

as all children who are of the age to attend K-12 school) in St. Louis County and the City

of St. Louis to wear a mask with few exceptions when they are at school. They are therefore

an agency decision that determines “legal rights, duties, or privileges.” § 536.150.1,

RSMo.

       115.   The schoolchildren of St. Louis County and the City of St. Louis are not

validly subject to the Mask Mandates because they are “unreasonable, arbitrary, or

capricious,” § 536.150.1, RSMo, for a number of reasons.

       116.   First, the masking requirement for schoolchildren is unreasonable, arbitrary,

and capricious. Schoolchildren are generally not at risk of serious illness even if they get

COVID-19, thus reducing the need for harsher non-pharmaceutical intervention. See, e.g.,

Marty Makary, Opinion, The Flimsy Evidence Behind the CDC’s Push to Vaccinate

Children, WALL ST. J. (July 19, 2021) (“Our report found a mortality rate of zero among

children without a pre-existing medical condition such as leukemia.”). On information and

belief, Defendants failed to consider that fact in deciding to promulgate the Mask

Mandates.

       117.   Second, on information and belief, Defendants failed to consider a number

of important factors relating to masking for schoolchildren:

              a.     To start, the Mask Mandates fail to account for the fact that children

                     are less likely to contract COVID-19 and, if they do contract it, display

                     less severe symptoms. See, e.g., Nicholas G. Davies, Age-Dependent

                     Effects in the Transmission and Control of COVID-19 Epidemics, 26


                                             23
                                                                                              Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 24 of 212 PageID #: 32




                    NATURE MED. 1205, 1205 (2020) (concluding that susceptibility of

                    infection in those under twenty is half that for those over twenty and

                    that those under twenty do not manifest clinical symptoms as often).

                    That suggests that children are also less likely to transmit the virus,

                    see id. at 1208–09, which appears to be the consensus position. 1

                    There is thus a much less pressing need for masking among young

                    children. That includes within schools. One study found “an infection

                    rate of 0.13% among students and 0.24% among staff” after analyzing

                    in-school infection data from over 47 states. Patrick Boyle, Kids,

                    School, and COVID-19: What We Know—and What We Don’t,

                    AAMC (Nov. 5, 2020). Rather, schools are more likely to be affected

                    by COVID-19 rates in the community than be sites of super-spreader

                    events. See id. 2


1
  See, e.g., Eun Young Cho et al., Letter to the Editor, Interpreting Transmissibility of
COVID-19 in Children, 26 EMERGING INFECTIOUS DISEASES 3106, 3107 (2020)
(interpreting data); Patrick Boyle, Kids, School, and COVID-19: What We Know—and
What We Don’t, AAMC (Nov. 5, 2020), https://bit.ly/3kQDvyG (“Several studies have
found that children transmit the virus, but perhaps not as often as adults, especially in
younger age groups. It’s not clear why.”); Eli Somekh et al., The Role of Children in the
Dynamics of Intra Family Coronavirus 2019 Spread in Densely Populated Areas, 39
PEDIATRICS INFECTIOUS DISEASE J. 202, 203–04 (2020) (noting studies indicating that
children are less likely to get COVID-19, and finding similar results).
2
  See also, e.g., CDC, Science Brief: Transmission of SARS-CoV-2 in K-12 Schools and
Early Care and Education Programs—Updated (updated July 9, 2021),
https://bit.ly/3rxQeaR; Questions and Answers on COVID-19: Children Aged 1–18 Years
and the Role of Schools Settings, European Centre for Disease Prevention & Control
(updated Jan. 25, 2021), https://bit.ly/3j3yHDJ. But see Zoe Hyde, Perspectives, COVID-
19, Children and Schools: Overlooked and at Risk, 213 MED. J. AUSTL. 444, 446 (2020)
(arguing that schools play a bigger role in transmission than assumed, but conceding that

                                           24
                                                                                             Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 25 of 212 PageID #: 33




             b.     But while the risks schoolchildren face from COVID-19, as well as

                    the risk that they transmit the virus, are relatively low, there is a

                    significant cost to forcing them to mask. For one, masks hinder

                    “verbal and non-verbal communication.”        Jonas F. Ludvigsson,

                    Editorial, Little Evidence for Facemask Use in Children Against

                    COVID-19, 110 ACTA PAEDITRICA 742, 742 (2021); see Harris, supra

                    (“Some child development researchers also worry that widespread

                    mask-wearing may hamper children’s linguistic and emotional

                    development.”).    Indeed, one of the studies the County Mask

                    Mandates cites says as much. See John T. Brooks, et al., Effectiveness

                    of Mask Wearing to Control Community Spread of SARS-CoV-2,

                    Journal of the American Medical Association, Feb. 10, 2021, at 7

                    (finding that “children were less accurate with faces that wore a mask

                    compared to faces that were not covered,” but not cited for that

                    proposition, see Ex. C § C). And the same risks associated with mask

                    use in adults—namely, that the masks may create a false sense of

                    security and improper use of face masks, especially touching of the

                    masks will eliminate any, if not exceed, any benefit achieved by

                    having students wear masks. See id.




“[w]hether young and older children transmit the virus similarly is unknown and requires
urgent clarification”).

                                           25
                                                                                               Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 26 of 212 PageID #: 34




             c.     There are also common-sense concerns with having schoolchildren

                    wear a face mask all day while at school, such as general discomfort.

                    See Harris, supra (“In a self-selected survey of German

                    schoolchildren, more than half of the participants reported

                    headaches.”).

             d.     Finally, children with special needs may find it especially difficult to

                    wear masks, thus jeopardizing their ability to be in public places under

                    the Mask Mandate. See The Challenge of Face Masks, supra. While

                    the Mask Mandate’s exempts those who are not able to wear a mask,

                    that exemption is vague. It is therefore unclear whether it would

                    exempt all special needs children—for example, all of those on the

                    autism spectrum. See id.

      118.   On information and belief, Defendants failed to consider those factors in

applying the Mask Mandates to schoolchildren. They therefore failed to engage in

reasoned decision-making, and, as a result, subjected schoolchildren in the St. Louis area

to unnecessary, burdensome, and harmful mask mandates.

      119.   For those reasons, the Mask Mandates are unreasonable, arbitrary, and

capricious and the schoolchildren of St. Louis County and St. Louis City should not be

subject to them.




                                           26
                                                                                             Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 27 of 212 PageID #: 35




    COUNT FOUR – DECLARATION THAT THE MASK MANDATES ARE
       UNLAWFUL AS TO SCHOOLCHILDREN, § 536.150.1, RSMo

       120.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

       121.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unlawful” and therefore the people of St. Louis County

and St. Louis City cannot be lawfully subjected to them. § 536.150.1, RSMo. The Mask

Mandates are not subject to administrative review. Id.

       122.   By law, local health authorities may create and enforce only orders

“adequate . . . to prevent the spread of [a] disease and other measures considered by

the . . . local health authority as appropriate disease control measures based upon the

disease . . . .” 19 C.S.R. § 20-20.040.2(G).

       123.   For the reasons discussed in Count Three, the Mask Mandates are not an

appropriate disease control measure for schoolchildren and are not adequate to prevent the

spread of COVID-19 in that group.

       124.   For those reasons, the Mask Mandates are an unlawful order and the

schoolchildren of St. Louis County and St. Louis City should not be subject to them.

     COUNT FIVE – DECLARATION THAT THE MASK MANDATES ARE
           ARBITRARY AND CAPRICIOUS, § 536.150.1, RSMo

       125.   Missouri incorporates by reference the allegations in all preceding

paragraphs.




                                               27
                                                                                                     Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 28 of 212 PageID #: 36




       126.    The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unreasonable, arbitrary, or capricious.” § 536.150.1,

RSMo. The Mask Mandates are not subject to administrative review. Id.

       127.    The Mask Mandates impose a duty on all citizens in St. Louis County and

the City of St. Louis to wear a mask with few exceptions when they are in a public space.

It therefore is an agency decision that determines “legal rights, duties, or privileges.”

§ 536.150.1, RSMo.

       128.    The citizens of St. Louis County and the City of St. Louis are not validly

subject to the Mask Mandates because they are “unreasonable, arbitrary, or capricious,”

§ 536.150.1, RSMo, for a number of reasons.

       129.    To start, the City Mask Mandate clearly fails the requirement of reasoned

decision-making. It provides no discussion of why the mandate addresses the harms it

identifies. See Ex. D. The City Mask Mandate therefore suggests that the City Defendants

failed to grapple at all with any relevant science, data, statistics, studies, or alternatives, or

that they were aware of such things.

       130.    Both Mask Mandates are arbitrary and capricious because they fail to account

for over a year of data that showed the previous St. Louis County and St. Louis City

restrictions were less effective than counties that had no restrictions.

       131.    The Mask Mandates are arbitrary and capricious because they require

vaccinated individuals to wear masks, despite the CDC guidance that this is not necessary.

The Mask Mandates fail to address this issue.




                                               28
                                                                                            Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 29 of 212 PageID #: 37




        132.   On information and belief, Defendants failed to consider whether the Mask

Mandates—because they treat vaccinated individuals like unvaccinated ones—discourage

people from receiving the vaccine by implying that vaccines have limited efficacy. Cf.

Rachel Holloway et al., Updated Preparedness and Response Framework for Influenza

Pandemics, MORBIDITY & MORTALITY WEEKLY REPORT, Sept. 26, 2014, at 6 (saying

vaccine availability is a consideration when determining what actions to take during a

pandemic).

        133.   For those reasons, the Mask Mandates are unreasonable, arbitrary, and

capricious and the people of St. Louis County and St. Louis City should not be subject to

them.

        COUNT SIX – DECLARATION THAT THE MASK MANDATES ARE
                       UNLAWFUL, § 536.150.1, RSMo

        134.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

        135.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unlawful” and therefore the people of St. Louis County

and St. Louis City cannot be lawfully subjected to them. § 536.150.1, RSMo. The Mask

Mandates are not subject to administrative review. Id.

        136.   By law, local health authorities may create and enforce only orders

“adequate . . . to prevent the spread of [a] disease and other measures considered by

the . . . local health authority as appropriate disease control measures based upon the

disease . . . .” 19 C.S.R. § 20-20.040.2(G).



                                               29
                                                                                              Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 30 of 212 PageID #: 38




       137.   For the reasons discussed in Count Five, the Mask Mandates are not an

appropriate disease control measure and are not adequate to prevent the spread of COVID-

19.

       138.   For those reasons, the Mask Mandates are an unlawful order and the people

of St. Louis County and St. Louis City should not be subject to them.

      COUNT SEVEN – DECLARATION THAT THE MASK MANDATES ARE
      UNCONSTITUTIONAL AS VOID FOR VAGUENESS, § 536.150.1, RSMo

       139.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

       140.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that the Mask Mandates are “unconstitutional” and therefore the people

of St. Louis County and St. Louis City cannot be lawfully subjected to them. § 536.150.1,

RSMo. The Mask Mandates are not subject to administrative review. Id.

       141.   The Missouri Constitution prohibits government restrictions that are

unconstitutionally vague. “The test in enforcing the doctrine is whether the language

conveys to a person of ordinary intelligence a sufficiently definite warning as to the

proscribed conduct when measured by common understanding and practices.” Feldhaus v.

State, 311 S.W.3d 802, 806 (Mo. banc 2010). And “[t]here must be sufficient guidance

provided by the statute so as to avoid arbitrary and discriminatory applications.” State v.

Stokely, 842 S.W.2d 77, 81 (Mo. banc. 1992).

       142.   The County Mask Mandate is vague and self-contradictory on many points,

including but not limited to the following:



                                              30
                                                                                            Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 31 of 212 PageID #: 39




          a.    The County Mask Mandate exempts “private dwellings” from the

                definition of “public building and spaces,” but it does not define

                “dwelling.” Ex. C § III.1. Thus, it is ambiguous whether the order

                applies to non-public buildings that are not dwellings—for example,

                private office spaces or clubs. Such places are not “public” but they

                are not traditionally considered “dwellings” either.

          b.    The order does not define what health conditions permit an individual

                to avoid wearing a mask, or even provide exemplars beyond

                suggesting (without being clear the suggestion is part of the

                exemption) that the health condition must be “contrary to [the

                individual’s] health and safety.” See Ex. C § III.3.iii. As a result, the

                order is vague and vests too much discretion in officials to make on-

                the-spot determinations of whether a health condition falls within the

                exemptions scope.

          c.    The order does not define when, for deaf and hard-of-hearing people

                and those communicating with them, “the ability to see the mouth is

                essential for communication.” Ex. C § III.3.v. As a result, the order

                is vague and vests too much discretion in officials to make on-the-spot

                determinations of whether seeing a communicator’s mouth is essential

                for communication.

          d.    The order does not define when a person is alone in “an interior

                space.” Ex. C § III.3.vi. That phrase is ambiguous; for example, it


                                        31
                                                                                                Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 32 of 212 PageID #: 40




                     could cover, or not cover, two people, at opposite ends of a 100-foot

                     hall.

       143.   The City Mask Mandate is vague and self-contradictory on many points,

including but not limited to the following:

              a.     What is an “indoor and enclosed public building[] or space[]” is not

                     defined in the order. Ex. D § 1. As a result, the order’s scope is vague

                     and ambiguous. For example, that phrase could be read to cover all

                     indoor and enclosed spaces, which would mean it applies to private

                     dwellings; alternatively, it could be read only to cover buildings open

                     to the public; or, alternatively, it could be read to cover all spaces,

                     public or private, that are not dwellings.

              b.     The City Mask Mandate does not define what form an order or

                     documentation from a medical or behavioral health provider must

                     look like in order to be exempt from the masking requirement. Ex. D

                     § 2.a. Nor does it say how an individual is to prove they have such

                     documentation.     As a result, the scope of this exemption is

                     unconstitutionally vague and ambiguous, and it vests significant

                     enforcement discretion in officials to determine what documentation

                     is sufficient.

              c.     What is a “disability” that “[p]revent[s a person] from wearing or

                     taking off face coverings” or “prevent[s them] from communicating

                     while wearing face coverings” is not defined. Ex. D § 2.e. As a result,


                                              32
                                                                                              Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 33 of 212 PageID #: 41




                    the scope of that exception is vague and ambiguous. For example, it

                    could be read as covering certain individuals—especially children—

                    who fall on the autism spectrum, and therefore have trouble wearing

                    masks. See, e.g., The Challenge of Face Masks, ORG. FOR AUTISM

                    RES. (Nov. 12, 2020), https://bit.ly/3eVYRa3. Alternatively, it could

                    be read to cover only those for whom it is impossible to wear or

                    communicate with masks—which would also indicate that the

                    exception is, in part, superfluous with the exception for those who are

                    “unable to remove the Face Covering without assistance.” Ex. D

                    § 2.c. It could also mean that people may remove their masks simply

                    to communicate better or more effectively; or it could only cover

                    instances where communication is impossible.

             d.     What is “actively engaged in consuming food or drink” is also not

                    defined in the order. Ex. D. § 2.b. But the scope of that exception is

                    also incredibly vague. It is unclear, for example, whether it requires

                    masking between bites or sips, or whether it permits people to remain

                    unmasked throughout the meal, or something in between.

      144.   For those reasons, the Mask Mandates are unconstitutional and the people of

St. Louis County and St. Louis City should not be subject to them.

    COUNT EIGHT – DECLARATION THAT THE MASK MANDATES ARE
   ARBITRARY AND CAPRICIOUS AS TO RELIGIOUS INSTITUIONS AND




                                           33
                                                                                                Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 34 of 212 PageID #: 42




 THOSE WHOSE RELIGIOUS EXERCISE THE MASK MANDATES BURDEN,
                       § 536.150.1, RSMo

       145.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

       146.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unreasonable, arbitrary, or capricious,” as well as

“unlawful” and “unconstitutional,” as to those individuals whose religious exercise the

mandate burdens.      § 536.150.1, RSMo.       The Mask Mandates are not subject to

administrative review. Id.

       147.   By law, Defendants “may not restrict a person’s free exercise of religion,

unless: (1) The restriction is in the form of a rule of general applicability, and does not

discriminate against religion, or among religions; and (2) The governmental authority

demonstrates that application of the restriction to the person is essential to further a

compelling governmental interest, and is not unduly restrictive considering the relevant

circumstances.” § 1.302.1, RSMo (Missouri RFRA).

       148.   On information and belief, Defendants did not consider whether the Mask

Mandates would restrict religious exercise, furthers a compelling government interest, and

is not unduly restrictive considering the relevant circumstances. That, they had to do, or

to otherwise provide an exemption for religious exercise; their failure was arbitrary and

unlawful. Cf. Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S.

Ct. 2367, 2395–96 (2020) (Alito, J., concurring) (discussing this point in the context of the

federal Religious Freedom and Restoration Act).



                                             34
                                                                                                  Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 35 of 212 PageID #: 43




       149.   The County Mask Mandate also violates Missouri RFRA because it

“discriminate[s] against religion, or among religions.” § 1.302.1(1), RSMo. That is so

because the order requires officials to determine when removal of a mask “is necessary to

perform” a religious service. Ex. C § III.3.viii. Thus, the County Mask Mandate facially

requires officials to draw arbitrary and discriminatory lines between different religious

practices and beliefs to determine if a service is necessary or not.

       150.   Furthermore, because that exception requires officials to evaluate the

sincerity of a religious belief, the County Mask Mandate violates the Free Exercise Clause

of the United States and Missouri constitutions. See Thomas v. Review Bd. of the Ind.

Emp’t Sec. Division, 450 U.S. 707, 716 (1981) (“[I]t is not within the judicial function and

judicial competence to inquire whether the petitioner or his fellow worker more correctly

perceived the commands of their common faith.”).

       151.   For those reasons, the Mask Mandates are unreasonable, arbitrary, and

capricious, and possibly unlawful. Religious institutions and those seeking to exercise their

religion who are burdened by the Mask Mandates in St. Louis County and St. Louis City

should not be subject to them.

                                      CONCLUSION

       WHEREFORE, Plaintiff respectfully requests that this Court:

              a. Declare that Defendants’ Mask Mandates are unconstitutional, unlawful,

                  arbitrary, capricious, unreasonable, and invalid under Missouri law as to

                  schoolchildren (Counts Three and Four); that Defendants’ Mask

                  Mandates     are   unconstitutional,   unlawful,     arbitrary,   capricious,


                                             35
                                                                                            Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 36 of 212 PageID #: 44




             unreasonable, and invalid under Missouri law (Counts Five, Six, and

             Seven); declare that Defendants’ Mask Mandates are unconstitutional,

             unlawful, arbitrary, capricious, unreasonable, and invalid under Missouri

             law as to religious institutions and those whose religious exercise the

             Mask Mandate burdens (Count Eight);

          b. Grant relief by injunction, certiorari, mandamus, prohibition, or other

             appropriate action, providing that Defendants’ Mask Mandates are

             unconstitutional, unlawful, arbitrary, capricious, unreasonable, and

             invalid under Missouri law as to schoolchildren (Counts Three and Four);

             grant relief by injunction, certiorari, mandamus, prohibition, or other

             appropriate action, providing that Defendants’ Mask Mandates are

             unconstitutional, unlawful, arbitrary, capricious, unreasonable, and

             invalid under Missouri law (Counts Five, Six, and Seven); grant relief by

             injunction, certiorari, mandamus, prohibition, or other appropriate action,

             providing that Defendants’ Mask Mandates are unconstitutional,

             unlawful, arbitrary, capricious, unreasonable, and invalid under Missouri

             law as to religious institutions and those whose religious exercise the

             Mask Mandate burdens (Count Eight);

          c. Declare that Defendants’ Mask Mandates are subject to § 67.265, RSMo,

             (Count One) and are not in effect under that section (Count Two);

          d. Enter a final judgment in Plaintiff’s favor on all Counts in this Complaint;

             and


                                         36
                                                                                         Electronically Filed - St Louis County - July 26, 2021 - 05:50 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 37 of 212 PageID #: 45




             e. Grant such other and further relief as the Court deems just and proper

                under the circumstances.

Dated: July 26, 2021                                Respectfully submitted,

                                                    ERIC S. SCHMITT
                                                    Attorney General of Missouri

                                                    /s/ Justin D. Smith
                                                    Justin D. Smith, #63253MO
                                                    Deputy Attorney General for
                                                    Special Litigation
                                                    Jeff P. Johnson, #73249MO
                                                    Michael E. Talent, #73339MO
                                                    Missouri Attorney General’s
                                                    Office
                                                    Post Office Box 899
                                                    Jefferson City, MO 65102
                                                    Tel: (573) 751-0304
                                                    Fax: (573) 751-0774
                                                    Justin.Smith@ago.mo.gov
                                                    Counsel for Plaintiff State of
                                                    Missouri




                                           37
                                                                                 Electronically Filed - St Louis County - July 27, 2021 - 11:08 AM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 38 of 212 PageID #: 46




            IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
           TWENTY-FIRST JUDICIAL CIRCUIT OF MISSOURI

THE STATE OF MISSOURI, ex rel.              )
ERIC S. SCHMITT,                            )
                                            )
                        Plaintiff,          )
                                            )     Case No. 21SL-CC03334
      v.                                    )
                                            )
SAM PAGE, et al.,                           )
                                            )
                        Defendants.         )

                        ENTRY OF APPEARANCE

      COMES NOW Michael E. Talent, and hereby enters his appearance on

behalf of Plaintiff.


                                            Respectfully submitted,

                                            ERIC S. SCHMITT
                                            Missouri Attorney General


                                      By:    /s/ Michael E. Talent
                                            Michael E. Talent, #73339
                                            815 Olive Street, Suite 200
                                            St. Louis, MO 63101
                                            Telephone: (314) 340-4869
                                            Facsimile: (573) 751-0774
                                            Michael.Talent@ago.mo.gov

                                            Counsel for Plaintiff
                                                                                  Electronically Filed - St Louis County - July 27, 2021 - 11:08 AM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 39 of 212 PageID #: 47




                       CERTIFICATE OF SERVICE

      I hereby certify that on July 27, 2021, the foregoing was filed through

the Missouri Case.net e-filing system, which will send notice to all counsel of

record.


                                            /s/ Michael E. Talent
                                           Counsel for Plaintiff




                                       2
                                                                                 Electronically Filed - St Louis County - July 27, 2021 - 11:05 AM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 40 of 212 PageID #: 48




            IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
           TWENTY-FIRST JUDICIAL CIRCUIT OF MISSOURI

THE STATE OF MISSOURI, ex rel.              )
ERIC S. SCHMITT,                            )
                                            )
                        Plaintiff,          )
                                            )     Case No. 21SL-CC03334
      v.                                    )
                                            )
SAM PAGE, et al.,                           )
                                            )
                        Defendants.         )

                        ENTRY OF APPEARANCE

      COMES NOW Jeff P. Johnson, and hereby enters his appearance on

behalf of Plaintiff.


                                            Respectfully submitted,

                                            ERIC S. SCHMITT
                                            Missouri Attorney General


                                      By:    /s/ Jeff P. Johnson
                                            Jeff P. Johnson, #73249
                                            815 Olive Street, Suite 200
                                            St. Louis, MO 63101
                                            Telephone: (314) 340-7366
                                            Facsimile: (573) 751-0774
                                            Jeff.Johnson@ago.mo.gov

                                            Counsel for Plaintiff
                                                                                  Electronically Filed - St Louis County - July 27, 2021 - 11:05 AM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 41 of 212 PageID #: 49




                       CERTIFICATE OF SERVICE

      I hereby certify that on July 27, 2021, the foregoing was filed through

the Missouri Case.net e-filing system, which will send notice to all counsel of

record.


                                            /s/ Jeff P. Johnson
                                           Counsel for Plaintiff




                                       2
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 42 of 212 PageID #: 50

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC03334
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
  THE STATE OF MISSOURI EX REL. ERIC S.                         JUSTIN DANIEL SMITH
 SCHMITT                                                        207 WEST HIGH ST.
                                                                JEFFERSON CITY, MO 65101
                                                          vs.
 Defendant/Respondent:                                          Court Address:
 SAM PAGE                                                       ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Declaratory Judgment                                        CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: DEPARTMENT OF HEALTH FOR THE CITY OF ST. LOUIS
                                      Alias:
  1520 MARKET STREET
  ROOM 4051
  ST. LOUIS, MO 63103

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        27-JUL-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                          Date                                       Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.
OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6472        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 43 of 212 PageID #: 51




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6472   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 44 of 212 PageID #: 52
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6472   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 45 of 212 PageID #: 53
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6472   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 46 of 212 PageID #: 54




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 47 of 212 PageID #: 55

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC03334
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
  THE STATE OF MISSOURI EX REL. ERIC S.                         JUSTIN DANIEL SMITH
 SCHMITT                                                        207 WEST HIGH ST.
                                                                JEFFERSON CITY, MO 65101
                                                          vs.
 Defendant/Respondent:                                          Court Address:
 SAM PAGE                                                       ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Declaratory Judgment                                        CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: FREDRICK ECHOLS
                                      Alias:
  1520 MARKET STREET
  ROOM 4051
  ST. LOUIS, MO 63103

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        27-JUL-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                          Date                                       Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.
OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6471        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 48 of 212 PageID #: 56




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6471   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 49 of 212 PageID #: 57
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6471   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 50 of 212 PageID #: 58
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6471   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 51 of 212 PageID #: 59




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 52 of 212 PageID #: 60

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC03334
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
  THE STATE OF MISSOURI EX REL. ERIC S.                         JUSTIN DANIEL SMITH
 SCHMITT                                                        207 WEST HIGH ST.
                                                                JEFFERSON CITY, MO 65101
                                                          vs.
 Defendant/Respondent:                                          Court Address:
 SAM PAGE                                                       ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Declaratory Judgment                                        CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: TISHAURA JONES
                                      Alias:
  1200 MARKET STREET
  CITY HALL, ROOM 200
  ST. LOUIS, MO 63103

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        27-JUL-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                          Date                                       Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.
OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6470        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 53 of 212 PageID #: 61




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6470   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 54 of 212 PageID #: 62
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6470   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 55 of 212 PageID #: 63
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6470   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 56 of 212 PageID #: 64




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 57 of 212 PageID #: 65

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC03334
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
  THE STATE OF MISSOURI EX REL. ERIC S.                         JUSTIN DANIEL SMITH
 SCHMITT                                                        207 WEST HIGH ST.
                                                                JEFFERSON CITY, MO 65101
                                                          vs.
 Defendant/Respondent:                                          Court Address:
 SAM PAGE                                                       ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Declaratory Judgment                                        CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: ST. LOUIS COUNTY DEPARTMENT OF PUBLIC HEALTH
                                      Alias:
  6121 NORTH HANLEY ROAD
  BERKELEY, MO 63134


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        27-JUL-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                          Date                                       Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.
OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6469        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 58 of 212 PageID #: 66




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6469   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 59 of 212 PageID #: 67
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6469   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 60 of 212 PageID #: 68
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6469   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 61 of 212 PageID #: 69




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 62 of 212 PageID #: 70

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC03334
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
  THE STATE OF MISSOURI EX REL. ERIC S.                         JUSTIN DANIEL SMITH
 SCHMITT                                                        207 WEST HIGH ST.
                                                                JEFFERSON CITY, MO 65101
                                                          vs.
 Defendant/Respondent:                                          Court Address:
 SAM PAGE                                                       ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Declaratory Judgment                                        CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: FAISAL KHAN
                                      Alias:
  6121 NORTH HANLEY ROAD
  BERKELEY, MO 63134


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        27-JUL-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                          Date                                       Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.
OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6468        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 63 of 212 PageID #: 71




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6468   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 64 of 212 PageID #: 72
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6468   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 65 of 212 PageID #: 73
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6468   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 66 of 212 PageID #: 74




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 67 of 212 PageID #: 75

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC03334
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
  THE STATE OF MISSOURI EX REL. ERIC S.                         JUSTIN DANIEL SMITH
 SCHMITT                                                        207 WEST HIGH ST.
                                                                JEFFERSON CITY, MO 65101
                                                          vs.
 Defendant/Respondent:                                          Court Address:
 SAM PAGE                                                       ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Declaratory Judgment                                        CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: SAM PAGE
                                      Alias:
  41 SOUTH CENTRAL AVENUE
  CLAYTON, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        27-JUL-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                          Date                                       Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.
OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6467        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 68 of 212 PageID #: 76




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6467   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 69 of 212 PageID #: 77
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6467   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 70 of 212 PageID #: 78
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-6467   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 71 of 212 PageID #: 79




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:13 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 72 of 212 PageID #: 80




                                21SL-CC03334

                                 18




  /s/Molly Thal


  07/27/2021
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:13 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 73 of 212 PageID #: 81


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:13 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 74 of 212 PageID #: 82




                                21SL-CC03334

                                 18
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:13 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 75 of 212 PageID #: 83


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:12 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 76 of 212 PageID #: 84




                                 21SL-CC03334

                                 18
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:12 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 77 of 212 PageID #: 85


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:12 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 78 of 212 PageID #: 86




                                 21SL-CC03334

                                 18




  /s/Molly Thal


  07/27/2021
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:12 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 79 of 212 PageID #: 87


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:11 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 80 of 212 PageID #: 88




                                 21SL-CC03334

                                18




  /s/Molly Thal


 07/27/2021
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:11 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 81 of 212 PageID #: 89


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:11 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 82 of 212 PageID #: 90




                                 21SL-CC03334

                                18
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:11 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 83 of 212 PageID #: 91


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:09 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 84 of 212 PageID #: 92




                                 21SL-CC03334

                                18
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:09 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 85 of 212 PageID #: 93


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:09 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 86 of 212 PageID #: 94




                                 21SL-CC03334

                                18




  /s/Molly Thal


  07/27/2021
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:09 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 87 of 212 PageID #: 95


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:07 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 88 of 212 PageID #: 96




                                21SL-CC03334

                                 18
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:07 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 89 of 212 PageID #: 97


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                               Electronically Filed - St Louis County - July 27, 2021 - 10:07 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 90 of 212 PageID #: 98




                                21SL-CC03334

                                 18




  /s/Molly Thal


  07/27/2021
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:07 AM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 91 of 212 PageID #: 99


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                                Electronically Filed - St Louis County - July 27, 2021 - 10:05 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 92 of 212 PageID #: 100




                                 21SL-CC03334

                                 18
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:05 AM
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 93 of 212 PageID #: 101


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                                Electronically Filed - St Louis County - July 27, 2021 - 10:05 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 94 of 212 PageID #: 102




                                 21SL-CC03334

                                 18




 /s/Molly Thal


 07/27/2021
                                                                                     Electronically Filed - St Louis County - July 27, 2021 - 10:05 AM
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 95 of 212 PageID #: 103


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                                Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 96 of 212 PageID #: 104




             THE CIRCUIT COURT OF ST. LOUIS COUNTY
           TWENTY-FIRST JUDICIAL CIRCUIT OF MISSOURI

 THE STATE OF MISSOURI ex rel.
 ERIC S. SCHMITT,

               Plaintiff,

   v.                                     No. 21SL-CC03334

 SAM PAGE, et al.

               Defendants.




  STATE OF MISSOURI’S MOTION FOR A TEMPORARY RESTRAINING
ORDER AND PRELIMINARY INJUNCTION AGAINST THE ENFORCEMENT
            OF ST. LOUIS COUNTY’S MASK MANDATE




                                     1
                                                                                              Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 97 of 212 PageID #: 105




                                   INTRODUCTION

       On July 26, 2021, Defendants Sam Page, Dr. Faisal Khan, and the St. Louis County

Department of Public Health (along with County Counselor Beth Orwick, the “St. Louis

County Defendants”) imposed a county-wide mask mandate on the residents of St. Louis

County. Ex. A, § III.1 (“Mask Mandate”). This sweeping mandate included virtually all

residents, both vaccinated and unvaccinated, and all children over four years old; and it

applied to schools, places of worship, businesses, public transportation, and virtually all

other public spaces. Id. The next day, July 27, 2021, the St. Louis County Council voted

to terminate the Mask Mandate by a vote of five to two. But the following morning, Page

and Dr. Khan publicly stated that they would ignore the County Council’s vote and

continue to enforce their now-defunct Mask Mandate.

       Page and Khan’s refusal to withdraw their Mask Mandate is an act of stunning

defiance of state law. The Missouri General Assembly just passed a statute, effective June

15, 2021, for the very purpose of preventing such unilateral restrictions imposed by county

health officers and county executives. Section 67.265.2, RSMo, explicitly authorizes the

St. Louis County Council to “terminate” any public health order issued by the county

executive or county health officer, at any time, “upon a simple majority vote of the body.”

§ 67.265.2, RSMo. And that is exactly what the County Council did yesterday. Under the

statute’s plain terms, the Mask Mandate is now defunct. Defendants are bound by the plain

and unambiguous terms of this state law, yet they wrongly insist otherwise. This Court

should promptly enjoin them to comply with state law.


                                            2
                                                                                              Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 98 of 212 PageID #: 106




                             FACTUAL BACKGROUND

I.       St. Louis County’s COVID-19 Restrictions and the Passage of HB 271.

         After a year of lockdowns, mask mandates, and other restrictions on personal,

religious, and economic liberty imposed on the residents of St. Louis County, on May 14,

2021, Defendant Dr. Faisal Khan lifted all COVID-19 orders and related restrictions. See

Rescission of St. Louis County Department of Public Health 2019 Novel Coronavirus

(“COVID-19”) Reopen STL Order (May 14, 2021), https://bit.ly/3x4Lz1j.

         Meanwhile, the controversial nature of such sweeping restrictions—and the

unilateral manner in which they were sometimes imposed, including in St. Louis County—

led the Missouri General Assembly to enact House Bill 271 (2021) by overwhelming

margins of 147-2 in the Missouri House and 29-3 in the Missouri Senate. See Journal of

the House, May 12, 2021, 2721-2722; Journal of the Senate, May 12, 2021, 1719-1720.1

That law, codified at § 67.265, RSMo, “requires local leaders to be more transparent in

their reasoning and accountable for their decisions when it comes to public health orders.”

Press Release, Missouri Governor Michael L. Parson, Governor Parson Signs HB 271

Regarding Local Public Health Orders and Vaccine Passports (June 15, 2021),

https://bit.ly/3iaeMUd. HB 271 contained an emergency clause that made new § 67.265,

RSMo, effective upon its passage and approval. HB 271 § B, 101st Gen. Assemb., Reg.

Sess. (Mo. 2021). Thus, § 67.265 became effective on June 15, 2021.



1
 The Court may take judicial notice of the official House and Senate Journals. Bullington
v. State, 459 S.W.2d 334, 338 (Mo. 1970); Brown v. Morris, 290 S.W.2d 160, 163 (Mo.
banc 1956).

                                            3
                                                                                                  Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
  Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 99 of 212 PageID #: 107




       HB 271 strikes a balance between the need for public health orders to prevent the

spread of communicable diseases, like COVID-19, and the need for transparency and

accountability in restricting Missourians’ fundamental freedoms. And it strikes that

balance by subjecting any order—meaning “a public health order, ordinance, rule, or

regulation issued by a political subdivision, including by a health officer, local public

health agency, public health authority, or the political subdivision’s executive,” § 67.265.1,

RSMo—to termination upon “a simple majority vote” of “[t]he governing bod[y] of the

political subdivision issuing” those orders, § 67.265.2, RSMo.

       Section 67.265.1(1), RSMo, imposes further limits on any public health orders

issued during an “emergency declared pursuant to chapter 44” that “directly or indirectly

closes, partially closes, or places restrictions on the opening of or access to any one or more

business organizations, churches, schools, or other places of public or private gathering or

assembly” or “that prohibits or otherwise limits attendance at any public or private

gatherings.” Such orders expire no later than thirty days after issuance, unless “the political

subdivision’s governing body” extends the order or approves a similar one. § 67.265.1(1),

RSMo. There is an emergency declaration in place concerning COVID-19, see Executive

Order No. 21-07 (Mar. 26, 2021).

II.    The County Defendants Impose a New Mask Mandate.

       On July 26, 2021, Dr. Khan issued the St. Louis County Department of Public

Health 2019 Novel Coronavirus (“COVID-19”) Face Covering Order (the “Mask

Mandate”) (attached as Exhibit A to the Affidavit of Jeff P. Johnson, filed with this Motion,

and also available at https://stlcorona.com/dr-pages-messages/public-health-orders/all-


                                              4
                                                                                                Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 100 of 212 PageID #: 108




public-health-orders-archives/face-covering-order/) (hereinafter “Ex. A”).       The Mask

Mandate was a response to a perceived threat to public health from COVID-19, specifically

the delta variant of the virus. See Ex. A, § II (“The intent of this order is to reduce the

transmission of COVID-19.”). The Mask Mandate claimed that it would not “directly, or

indirectly, close, partially close, or place restrictions on the opening of or access to any

business organization, church, school, or any other place of public or private gathering or

assembly,” and that it would “not, directly or indirectly, require any business organization,

church, school, or owner, operator, or host of a place of public or private gathering or

assembly to restrict, limit, or otherwise refuse access to any individual.” Ex. A, § I.A.

       As for the Mask Mandate’s terms, it provided that, with some limited exceptions

not relevant here, all individuals over the age of five must wear a “Face Covering”—i.e., a

mask covering a person’s nose and mouth—if they are “in indoor and enclosed public

buildings and spaces and public transportation vessels in St. Louis County.” Ex. A, § III.1.

That included “all indoor and enclosed spaces other than private dwellings or private

transportation vessels.” Id. The Mask Mandate then provided that the St. Louis County

Counselor could “seek emergency injunctive relief or other civil relief to enforce” the

mandate. Ex. A, § IV.

       Missouri then filed a Petition seeking a declaration that the Mask Mandate is invalid,

an injunction barring its enforcement, and a declaration that the Mask Mandate is subject

to § 67.265, RSMo, and not in effect under § 67.625.4, RSMo. See Pet. at 35–37.

III.   The County Council Terminates the Mask Mandate.




                                             5
                                                                                               Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 101 of 212 PageID #: 109




        The day after the Mask Mandate went into effect, the St. Louis County Council—

the governing body of St. Louis County, see, e.g., ST. LOUIS, MO., CHARTER COMMISSION

OF 2019 §   2.180(14)—held a meeting where it considered, inter alia, whether to terminate

the Mask Mandate. See generally St. Louis County Council Regular Meeting, YOUTUBE

(July 26, 2021), https://www.youtube.com/watch?v=naLwKEx_OCY.2

        Dr. Khan spoke about the Mask Mandate at the meeting. He confirmed that the

order applied to “[a]ll businesses and residences in St. Louis County.” Id. at 44:28–32.

But when asked about enforcement, Khan tried to duck the question—saying, for example,

the County did not intend to police businesses, refusing to engage on what he viewed as

legal issues, or directing councilmembers to the County Counselor. Eventually, however,

he was pressed to give an answer. In doing so, he conceded that businesses would have to

enforce the Mask Mandate by excluding patrons and customers who are not masked. For

example, he was asked if, in his opinion, “a Schnucks or a restaurant has an obligation to

police or enforce the order—is that a fair characterization?” Id. 44:55–45:07 (Councilman

Trakas).    Khan’s response:    “Yes, sir.”   Id. at 45:07; see also id. at 39:25–39:40

(Councilman Harder: “If someone walks into a Schnucks, and is unmasked, who’s

responsibility is it to be masked? Is it the business owner or the person themselves?” Khan:



2
  The Court may take judicial notice of the recording of the St. Louis County Council’s
meeting on July 27, 2021. See, e.g., Wrenn v. City of Kansas City, 908 S.W.2d 747, 750
n.5 (Mo. App. W.D. 1995) (taking judicial notice of “the audiotaped recording of the …
hearing before the Board,” because “the facts to be noticed appear with such certainty that
controversy is unlikely, and because the proceeding is clearly interconnected with this
one”). For the Court’s convenience, the State is preparing a certified transcript of the
relevant portions of the meeting, which will be filed with the Court as soon as possible.

                                              6
                                                                                               Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 102 of 212 PageID #: 110




“I would suggest both, sir.”); id. at 44:40–44:55 (Councilman Trakas: “In your opinion, it

was up to both your individual and . . . a restaurant or a Schnucks to police whether or not

the mask mandate was adhered to, did I hear that correctly?” Khan: “Yes, sir.”). Khan then

doubled-down on his understanding that business proprietors would be required to enforce

the Mask Mandate upon their customers or patrons:

       Councilman Trakas: “I’m interested in whether or not you expect a Schnucks
       or restaurant to enforce [the] order?”

       Khan: “Yes.”

       Councilman Trakas: “In doing so, are you not imposing upon a Schnucks or
       a restaurant an obligation to enforce your order?”

       Khan: “Yes.”

Id. at 46:00–46:21.

       Councilman Fitch publicly said that, in closed session, the County Counselor

informed him that enforcement would work as follows: People would report to DPH if a

person was violating the Mask Mandate; DPH would go to the County Counselor’s office

and ask the Counselor to enforce the Mask Mandate; and the County Counselor would then

get an injunction against the individual who violated the order mandating compliance and

subjecting the individual to contempt proceedings for future violations. Id. at 49:15–50:40.

       The County Council voted to terminate the Mask Mandate by a vote of five to two.

See id. at 3:26:20–28:45.

IV.    The St. Louis County Defendants Defy State Law and the Council’s Vote.

       Notwithstanding the Council’s vote to terminate the Mask Mandate, the next day,

Page and Khan defiantly insisted that the Mask Mandate is still in effect. See, e.g., Annika



                                             7
                                                                                                   Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 103 of 212 PageID #: 111




Merrilees, Page Says St. Louis County Mask Mandate Stands, Despite Council’s Vote to

Overturn, ST. LOUIS POST-DISPATCH (July 28, 2021), https://bit.ly/3ydmKRY (“Page on

Wednesday said that the court will determine the status of the mask mandate, and ‘until

then, the law stands’”); Chris Regnier, St. Louis County Mask Mandate in Limbo After

Vote, FOX2 NOW (July 28, 2021), https://bit.ly/3fpF1V5 (“While the County Council voted

to end the mandate . . . , County Executive Dr. Sam Page says it is still in effect.”); see also

Press Release, St. Louis Count Department of Public Health, St. Louis County COVID-19

Update (July 28, 2021), https://bit.ly/2VilQoC (“The Department of Public Health has no

comment on what comes next regarding the legal status of the public health order on

masking. However, we are very clear on the science and the recommendations and firmly

stand by the urgency and necessity of increasing mask compliance in St. Louis County.”).3

        On July 28, 2021, Missouri amended its petition to seek a declaration that that St.

Louis County’s Mask Mandate was terminated per the terms of § 67.265.2, RSMo, and

moved for this Temporary Restraining Order and Preliminary Injunction.

                                        ARGUMENT

        Missouri Supreme Court Rule 92.02 governs the issuance of temporary restraining

orders and preliminary injunctions. Granting a temporary restraining order requires a

showing of “irreparable injury, loss, or damage will result in the absence of relief.” Mo.



3
  The out-of-court statements of Page and Khan are admissible against them as statements
of a party opponent. State v. Jones, 779 S.W.2d 668, 669 (Mo. App. E.D. 1989). They
also fall within the hearsay exception for statements of intention, not statements of fact.
See, e.g., Coon v. Am. Compressed Steel, Inc., 207 S.W.3d 629, 635 (Mo. App. W.D.
2006).

                                               8
                                                                                                  Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 104 of 212 PageID #: 112




Sup. Ct. R. 92.02(a)(1). Moreover, “[w]hen considering a motion for a preliminary

injunction,” Missouri courts “should weigh ‘[1] the movant’s probability of success on the

merits, [2] the threat of irreparable harm to the movant absent the injunction, [3] the balance

between this harm and the injury that the injunction’s issuance would inflict on other

interested parties, and [4] the public interest.’” State ex rel. Dir. of Revenue v. Gabbert,

925 S.W.2d 838, 839 (Mo. banc 1996) (quoting Pottgen v. Missouri State High Sch.

Activities Assoc., 40 F.3d 926, 928 (8th Cir. 1994)).

I.     The State Is Likely To Prevail on Its Claim That St. Louis County’s Mask
       Mandate Has Been Terminated Under § 67.265.2, RSMo, by the Vote of the
       County Council.

       “The likelihood of success on the merits is ‘[t]he most important of the [preliminary-

injunction] factors.’” Craig v. Simon, 980 F.3d 614, 617 (8th Cir. 2020) (per curiam)

(quoting Shrink Mo. Gov’t PAC v. Adams, 151 F.3d 763, 764 (8th Cir. 1998). Here, the

State is likely to succeed on its claim that the continued enforcement of the Mask Mandate

violates state law, including Section 67.265.2, RSMo, because St. Louis County’s

governing body has terminated that Mask Mandate by a majority vote.

       A.     Section 67.265.2 authorizes the County Council to terminate public
              health orders like the Mask Mandate at any time by majority vote.

       In the most recent legislative session, the General Assembly adopted H.B. 271,

effective June 15, 2021, which enacted Section 67.265 of the Missouri Revised Statutes.

That Section specifically authorizes the governing body of any political subdivision in

Missouri—here, the St. Louis County Council—to terminate any public health order issued

by the county’s health officer or its county executive by a simple majority vote.



                                              9
                                                                                                   Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 105 of 212 PageID #: 113




       Section 67.265.2, RSMo, states: “The governing bodies of the political

subdivisions issuing orders under this section shall at all times have the authority to

terminate an order issued or extended under this section upon a simple majority vote of

the body.” § 67.265.2, RSMo. The statute places no further qualification on the authority

of a political subdivision’s governing body—it may terminate any public health “order” by

“a simple majority vote of the body.” Id.

       The statute defines “order” broadly and clearly. Section 67.265.1 provides: “For

purposes of this section, the term ‘order’ shall mean [1] a public health order, ordinance,

rule, or regulation [2] issued by a political subdivision, including by a health officer, local

public health agency, public health authority, or the political subdivision’s executive, as

such term is defined in section 67.750, [3] in response to an actual or perceived threat to

public health for the purpose of preventing the spread of a contagious disease.”

§ 67.265.1, RSMo (first emphasis in original). Thus, a “public health order” that is “issued

by … a health officer,” is subject to review and termination by the governing body of the

subdivision, so long as the order was issued “in response to an actual or perceived threat to

public health for the purpose of preventing the spread of contagious decision.” Id.

       St. Louis County’s Mask Mandate plainly satisfies this definition of “order.” Id.

First, it is a “public health order,” id., because it relates to public health and it repeatedly

identifies itself as an “Order.” Ex. A, at 1. Second, it was “issued by … a health officer”

of a political subdivision, because it is signed by Dr. Faisal Khan, in his official capacity

as the Director of the St. Louis County Department of Health. Ex. A, at 8; see also Ex. A,

at 1 (stating that “[t]he Director of DPH is the ‘local health authority’” for St. Louis County


                                              10
                                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 106 of 212 PageID #: 114




“under 19 CSR 20-20.050(1),” and describing Dr. Khan as both “a state health officer”

and a “county health officer”) (emphases added). Third, St. Louis County’s Mask

Mandate was plainly issued “in response to an actual or perceived threat to public health

for the purpose of preventing the spread of contagious disease.” § 67.265.1, RSMo. The

Order itself states that COVID-19 is a “contagious … disease,” Ex. A, at 1; it describes the

threat to public health of COVID-19, focusing on the delta variant, in detail, id. at 2-3; and

it explicitly states that the Mask Mandate is intended to prevent the spread of contagious

disease. Id. at 6 (“The intent of this Order is to reduce the transmission of COVID-19,

including variants thereof…”); see also id. at 3-5. Thus, St. Louis County’s Mask Mandate

plainly satisfies the definition of “order” in Section 67.265.1.

        Thus, the Mask Mandate is an “order issued … under this section,” § 67.265.2,

RSMo, and it may be “terminate[d]” at any time by “a simple majority vote of the

governing body” of St. Louis County. Id. (providing that the governing body’s authority

to “terminate” a public health order applies “at all times”). It is well established that the

St. Louis County Council is the “governing body” of St. Louis County. See St. Louis

County Charter 2020,4 § 2.010 (“All legislative power of the county shall be vested in the

council”); id. § 2.180(14) (providing that “the council shall have … the power to …

[e]xercise all powers and duties now or hereafter conferred upon … county governing

bodies”); see also, e.g., State ex rel. St. Louis County v. Jones, 498 S.W.2d 294, 296 (Mo.


4
 The Court may take judicial notice of the contents of the St. Louis County Charter. See
MO. CONST. art. VI § 18(j); see also, e.g., Tonkin v. Jackson Cnty. Sys. Comm’n, 599
S.W.2d 25, 31 (Mo. App. W.D. 1980) (“The trial court and this court may take judicial
notice of the Jackson County Charter.”) (citing MO. CONST. art. VI § 18(j)).

                                             11
                                                                                                   Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 107 of 212 PageID #: 115




App. 1973) (noting that “the St. Louis County Council” is “the governing body of the

County”); Corbett v. Sullivan, 353 F.3d 628, 629 (8th Cir. 2003) (“The St. Louis County

Council is the governing body of St. Louis County.”); § 67.030, RSMo (providing that “the

governing body of each political subdivision” is the entity that has authority to alter, revise,

increase, or decrease the subdivision’s budget, which is the St. Louis County Council).

Thus, “at all times,” the St. Louis County Council had and has authority to “terminate” the

Mask Mandate by “simply majority vote of the body.” § 67.265.2, RSMo.

       And that is exactly what the St. Louis County Council did. On July 27, 2021, the

day after the Mask Mandate issued, the County Council voted to terminate the Mandate in

its entirety by a vote of 5-2. See supra Statement of Facts, Part III; St. Louis County

Council        Regular         Meeting,         YOUTUBE           (July       26,        2021),

https://www.youtube.com/watch?v=naLwKEx_OCY at 3:26:20–28:45. Accordingly, the

St. Louis County Mask Mandate has been “terminate[d]” under Section 67.265.2, and it is

no longer in effect.

       Nevertheless, on July 28, 2021, Defendants Page and Khan continued to state

publicly that the Mask Mandate remains in effect and would be enforced. See supra,

Statement of Facts, Part IV. Those public statements inevitably create the widespread

perception that residents of St. Louis County must comply with the Mask Mandate. Indeed,

the Order itself provides for broad enforcement authority vested in the St. Louis County

Counselor. Ex. A, at 7 (“The St. Louis County Counselor can seek emergency injunctive

relief or other civil relief to enforce any provision of this Order.”). Defendants’ stated




                                              12
                                                                                                   Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 108 of 212 PageID #: 116




intent to continue imposing the defunct Mask Mandate on citizens, places of worship,

businesses, and other organizations in St. Louis County is contrary to the law of Missouri.

       B.     The Mask Mandate identifies no authority that would allow it to survive
              the 5-2 termination vote by the St. Louis County Council.

       The Order recites that it supposedly “does not, directly, or indirectly, close, partially

close, or place restrictions on the opening of or access to any business organization, church,

school, or any other place of public or private gathering or assembly…” Ex. A, at 1. This

statement evidently attempts to remove the Order from the coverage of § 67.265.1(1),

which provides that a public health order issued during an emergency shall expire within

30 days, unless ratified by majority vote of the governing body, if that order “directly or

indirectly closes, partially closes, or places restrictions on the opening of or access to any

one or more business organizations, churches, schools, or other places of public or private

gathering or assembly….” § 67.265.1(1), RSMo.

       For purposes of this motion, this statement is beside the point. Unlike Section

67.265.1(1), the County Council’s authority under Section 67.265.2 is not limited to orders

that directly or indirectly close or place restrictions on access to churches, schools,

businesses, and other organizations.      § 67.256.2, RSMo.        Instead, Section 67.265.2

explicitly authorizes the governing body of St. Louis County to “terminate” any “order

issued … under this section,” id.—not just those that close or restrict access to churches

and businesses under subparagraph 1(1) of the section. Id. The definition of “order” in

“this section”—i.e., the definition of “order” at the beginning of § 67.265.1—is broader

than the subset of such “orders” discussed in Section 67.265.1(1). See, e.g., Gross v.



                                              13
                                                                                                    Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 109 of 212 PageID #: 117




Parson, No. SC 98619, -- S.W.3d --, 2021 WL 2668318, at *4 (Mo. banc June 29, 2021)

(“[T]o determine a statute’s plain and ordinary meaning, the Court looks to a word’s usage

in the context of the entire statute, and statutes in pari materia.”) (citations omitted); R.M.A.

ex rel. Appleberry v. Blue Springs R-IV Sch. Dist., 568 S.W.3d 420, 429 (Mo. banc 2019).

Thus, the County Council’s authority to terminate public health orders under Section

67.265.2 is not limited to the limited subset of orders described in Section 67.265.1(1), but

applies to all orders that meet the broader definition of “order” in Section 67.265.1.

       In any event, the Mask Mandate’s recitals that it supposedly does not “directly, or

indirectly, close, partially close, or place restrictions on the … access to any business

organization, church, school, or any other place of public or private gathering or assembly,”

and that it supposedly “does not, directly or indirectly, require any business organization,

church, school, or … place of public or private gathering or assembly to restrict, limit, or

otherwise refuse access to any individual,” Ex. A, at 1, are plainly incorrect. The Mask

Mandate states that “Face Coverings are required to be properly worn by all individuals

ages 5 and older while in indoor and enclosed public buildings and public transportation

vessels in St. Louis County.” Id. at 6, § III.1. This Mask Mandate plainly “places

restrictions on … access to … places of public or private gathering,” § 67.265.1(1), because

the Mandate prohibits persons over age 5 who are not wearing masks to go into them. Ex.

A, at 6, § III.1. The plain meanings of “restrict” and “access” are found in the dictionary.

See, e.g., Cox v. Dir. of Revenue, 98 S.W.3d 548, 550 (Mo. 2003) (“This Court ascertains

the legislature’s intent by considering the plain and ordinary meaning of the words in the

statute. Absent a definition in the statute, the plain and ordinary meaning is derived from


                                               14
                                                                                                   Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 110 of 212 PageID #: 118




the dictionary.”). To “restrict” means “to set bounds or limits to,” as “to check free activity,

motion, progress, or departure of,” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY

1937 (2002); and “access” means “permission, liberty, or ability to enter, approach,

communicate with, or pass to and from,” id. at 11. By prohibiting persons without masks

from entering public spaces, the Mask Mandate plainly “set[s] bounds or limits to” and

“check[s] free activity” of St. Louis County residents in their “liberty” and “ability to enter”

public and private gathering spaces. Id. at 11, 1937. The Mask Mandate’s recital that it

supposedly does not restrict access to public places, therefore, contradicts Missouri law.

       For the foregoing reasons, Defendants’ actions are plainly unlawful, and the State

is likely to prevail on its allegation that the Mask Mandate violates Section 67.265, RSMo.

II.    The Other Gabbert Factors Favor Entering Injunctive Relief.

       The other three Gabbert factors include “[2] the threat of irreparable harm to the

movant absent the injunction, [3] the balance between this harm and the injury that the

injunction’s issuance would inflict on other interested parties, and [4] the public interest.’”

Gabbert, 925 S.W.2d at 839. These factors also favor the State.

              A.      Defendants’ defiance of State law and their unlawful
                      infringement on St. Louis County residents’ liberty inflicts
                      irreparable injury on the State.

       The defiance to a duly enacted state statute by the county executive and the director

of the Department of Health inflict per se irreparable injury on the State. “Any time a State

is enjoined by a court from effectuating statutes enacted by representatives of its people, it

suffers a form of irreparable injury.” Maryland v. King, 567 U.S. 1301, 1303 (2012)

(Roberts, C.J., in chambers) (citing New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co.,


                                              15
                                                                                                Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 111 of 212 PageID #: 119




434 U.S. 1345, 1351 (1977) (Rehnquist, J., in chambers)). When the State is blocked from

implementing its statutes, “the State necessarily suffers the irreparable harm of denying the

public interest in the enforcement of its law.” Planned Parenthood of Greater Texas

Surgical Health Servs. v. Abbott, 734 F.3d 406, 419 (5th Cir. 2013); Coalition for

Economic Equity v. Wilson, 122 F.3d 718, 719 (9th Cir. 1997). By nullifying the plain

meaning of Section 67.265.2 in St. Louis County, Defendants inflict ongoing irreparable

harm on the State and its sovereign interest in seeing its laws obeyed and enforced.

       In addition, the Attorney General, acting on behalf of the State, has parens patriae

standing to represent the interests of the residents, churches, businesses, and other

organizations in St. Louis County who are being subjected to the defunct and unlawful

Mask Mandate. See, e.g., § 27.060, RSMo; see also Alfred L. Snapp & Son, Inc. v. Puerto

Rico, ex rel., Barez, 458 U.S. 592, 607 (1982) (holding that a State has a parens patriae

interest in preventing an injury to a “substantial segment of its population,” especially

where “the injury is one that the State, if it could, would likely attempt to address through

its sovereign lawmaking powers”). The unlawful Mask Mandate restricts the personal

liberty and freedom of action of St. Louis County’s 1.1 million residents, and this

deprivation of the fundamental freedom of action itself constitutes an irreparable injury

that the State may vindicate. “The United States Supreme Court has held being subject to

an unconstitutional statute, ‘for even minimal periods of time, unquestionably constitutes

irreparable injury.’” Rebman v. Parson, 576 S.W.3d 605, 612 (Mo. banc 2019) (quoting

Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality opinion)). The same is true of being

subject to an unlawful mandate.


                                             16
                                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 112 of 212 PageID #: 120




       B.      An injunction preventing enforcement of the unlawful Mask Mandate
               will impose no cognizable injury on Defendants.

       By contrast, an injunction preventing the enforcement of the Mask Mandate, which

has been lawfully terminated by majority vote of the St. Louis County Council, will impose

no cognizable injury on Defendants. See Gabbert, 925 S.W.2d at 839 (directing the court

to balance the irreparable harm to plaintiffs against “the injury that the injunction’s

issuance would inflict on other interested parties”). Defendants have no valid interest in

enforcing a mandate on their citizens that has been terminated under state law. See, e.g.,

Make Liberty Win v. Ziegler, 478 F.Supp.3d 805, 812 n.6 (W.D. Mo. 2020) (holding that

“a governmental entity ‘has no legitimate interest in enforcing an unconstitutional

ordinance’”) (quoting KH Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1272 (11th

Cir. 2006)).

       C.      The public interest favors an injunction against Defendants’ plainly
               unlawful actions.

       Finally, the public interest decisively favors an injunction here. The public interest

is most directly reflected in the decisions of two democratically elected, legislative bodies:

the Missouri General Assembly and the St. Louis County Council. As a duly enacted state

statute, Section 67.265 “is in itself a declaration of public interest and policy.” Virginian

Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937). This point applies with particular

force, given that HB 271 was based by near-unanimous majorities in both the Missouri

House and the Missouri Senate. Likewise, the St. Louis County Council’s supermajority

vote to terminate the Mask Mandate is a declaration of the will of the people and the public

policy of St. Louis County. See id. The actions of these two democratic bodies reflect the


                                             17
                                                                                               Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 113 of 212 PageID #: 121




public interest, not the unilateral actions of executive officials whose proper role is to

enforce the law, not to make it. Further, “[t]he loss of [constitutional] freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.” Elrod, 427 U.S.

at 373. For these reasons, the public interest favors invalidating the Defendants unlawful

action and enjoining them from enforcing the invalid, defunct, and unconstitutional Mask

Mandate.

                                     CONCLUSION

       For the reasons stated, the Court should enter a temporary restraining order and

preliminary injunction preventing the St. Louis County Defendants—County Executive

Sam Page, DPH Director Dr. Faisal Khan, County Counselor Beth Orwick, and St. Louis

County Department of Public Health—from taking any action to enforce the St. Louis

County Department of Public Health’s 2019 Novel Coronavirus (“COVID-19”) Face

Covering Order dated July 26, 2021.




                                            18
                                                                                  Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 114 of 212 PageID #: 122




Dated: July 28, 2021                             Respectfully submitted,

                                                 ERIC S. SCHMITT
                                                 Attorney General of Missouri

                                                 /s/ Justin D. Smith
                                                 Justin D. Smith, #63253MO
                                                 Deputy Attorney General for
                                                 Special Litigation
                                                 D. John Sauer, #58721MO
                                                 Jeff P. Johnson, #73249MO
                                                 Michael E. Talent, #73339MO
                                                 Missouri Attorney General’s
                                                 Office
                                                 Post Office Box 899
                                                 Jefferson City, MO 65102
                                                 Tel: (573) 751-0304
                                                 Fax: (573) 751-0774
                                                 Justin.Smith@ago.mo.gov
                                                 Counsel for Plaintiff




                                      19
                                                                                                Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 115 of 212 PageID #: 123




                             CERTIFICATE OF SERVICE
       I hereby certify that, on July 28, 2021, a true and correct copy of the foregoing was

filed with the Court’s electronic filing system to be served by electronic methods on

counsel for all parties entered in the case, and that a true and correct copy was also served

by electronic mail and first-class mail upon counsel for the County Defendants.

                                          /s/ Justin D. Smith




                                             20
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 116 of 212 PageID #: 124




             THE CIRCUIT COURT OF ST. LOUIS COUNTY
           TWENTY-FIRST JUDICIAL CIRCUIT OF MISSOURI

 THE STATE OF MISSOURI ex rel.
 ERIC S. SCHMITT,

               Plaintiff,

    v.                                    No. 21SL-CC03334

 SAM PAGE, et al.

               Defendants.


                     AFFIDAVIT OF JEFF P. JOHNSON
                                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 117 of 212 PageID #: 125




                          AFFIDAVIT OF JEFF P. JOHNSON

I, Jeff P. Johnson, being first duly sworn upon oath, deposes and states as follows:

   1. I am over 18 years of age and am an attorney at the Office of the Attorney General

       for the State of Missouri. I represent plaintiff in this case.

   2. Attached as Exhibit A is a true and correct copy of the St. Louis County Department

       of Health 2019 Novel Coronavirus (“COVID-19”) Face Cover Order, issued July

       26, 2021.

   3. I have read the State of Missouri’s Motion for Temporary Restraining Order and

       Preliminary Injunction (“Motion”) and know the contents thereof, including the

       description of the meeting of the St. Louis County Council meeting, as shown on

       the video link, including the fact that they voted to terminate the St. Louis County

       Department of Health 2019 Novel Coronavirus (“COVID-19”) Face Cover Order,

       issued July 26, 2021.

   4. The statements and matters alleged in Missouri’s Motion are true of my own

       personal knowledge, except as to those facts subject to judicial notice and, as to such

       matters, I believe them to be true.




                                               1
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 118 of 212 PageID #: 126
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 119 of 212 PageID #: 127




              Exhibit A
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 120 of 212 PageID #: 128
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 121 of 212 PageID #: 129
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 122 of 212 PageID #: 130
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 123 of 212 PageID #: 131
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 124 of 212 PageID #: 132
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 125 of 212 PageID #: 133
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 126 of 212 PageID #: 134
                                                                                 Electronically Filed - St Louis County - July 28, 2021 - 05:00 PM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 127 of 212 PageID #: 135
                                                                                  Electronically Filed - St Louis County - July 28, 2021 - 03:50 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 128 of 212 PageID #: 136




            IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
           TWENTY-FIRST JUDICIAL CIRCUIT OF MISSOURI

THE STATE OF MISSOURI, ex rel.              )
ERIC S. SCHMITT,                            )
                                            )
                        Plaintiff,          )
                                            )     Case No. 21SL-CC03334
      v.                                    )
                                            )
SAM PAGE, et al.,                           )
                                            )
                        Defendants.         )

                        ENTRY OF APPEARANCE

      COMES NOW D. John Sauer, and hereby enters his appearance on

behalf of Plaintiff.


                                            Respectfully submitted,

                                            ERIC S. SCHMITT
                                            Missouri Attorney General


                                      By:    /s/ D. John Sauer
                                            D. John Sauer, #58721
                                            P.O. Box 899
                                            Jefferson City, MO 65102-0899
                                            Telephone: (573) 751-8870
                                            Facsimile: (573) 751-0774
                                            John.Sauer@ago.mo.gov

                                            Counsel for Plaintiff
                                                                                  Electronically Filed - St Louis County - July 28, 2021 - 03:50 PM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 129 of 212 PageID #: 137




                       CERTIFICATE OF SERVICE

      I hereby certify that on July 28, 2021, the foregoing was filed through

the Missouri Case.net e-filing system, which will send notice to all counsel of

record.


                                            /s/ D. John Sauer
                                           Counsel for Plaintiff




                                       2
                                                                                 Electronically Filed - St Louis County - July 29, 2021 - 11:42 AM
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 130 of 212 PageID #: 138



                         MISSOURI CIRCUIT COURT
                          TWENTY-FIRST CIRCUIT
                           (St. Louis County)


STATE of MISSOURI ex rel.          )
ERIC S. SCHMITT, ATTORNEY GENERAL, )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )            No. 21SL-CC03334
                                   )            Div. 18
SAM PAGE, etc., et al.,            )
                                   )
     Defendants.                   )

                           ENTRY OF APPEARANCE

    Undersigned counsel hereby enters appearance as counsel for

defendants Tishaura Jones, Fredrick Echols, and City of St.

Louis Department of Health, reserving all objections to

jurisdiction and venue.

                                   Respectfully submitted,

                                   MATT MOAK, CITY COUNSELOR

                                   /s/Robert H. Dierker MBE 23671
                                   Associate City Counselor
                                   dierkerr@stlouis-mo.gov
                                   314 City Hall
                                   1200 Market St.
                                   St. Louis, MO 63103
                                   314-622-3361/FAX 622-4596

                         Certificate of Service

     The undersigned counsel certifies that the foregoing was
filed with the Court on the 29 day of July, 2021, to be served
by means of the court’s electronic filing system on counsel for
all parties.

                                   /s/Robert H. Dierker
                                                                                    Electronically Filed - St Louis County - July 29, 2021 - 10:03 AM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 131 of 212 PageID #: 139




           IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
          TWENTY-FIRST JUDICIAL CIRCUIT OF MISSOURI

THE STATE OF MISSOURI, ex rel.)
ERIC S. SCHMITT,              )
                              )
                Plaintiff,    )
                              )            Case No. 21SL-CC03334
     v.                       )
                              )
SAM PAGE, et al.,             )
                              )
                Defendants.   )

                           NOTICE OF HEARING

      COMES NOW Plaintiff, by and through counsel, and will call up for

hearing it’s Motion for a Temporary Restraining Order and Preliminary

Injunction Against the Enforcement of St. Louis County’s Mask Mandate, on

Friday,    July     30,    2021     at    2:30    p.m.,    via    WebEx       at:

https://mocourts.webex.com/meet/vcdiv18mtg - Meeting Number: 146 118 7149

Dial In (if internet audio unavailable): (408) 418-9388 :: Meeting: 146 118 7149,

or as soon thereafter as counsel may be heard.
                                                                                    Electronically Filed - St Louis County - July 29, 2021 - 10:03 AM
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 132 of 212 PageID #: 140




                                           Respectfully submitted,

                                           ERIC S. SCHMITT
                                           Attorney General of Missouri

                                           /s/ Justin D. Smith
                                           Justin D. Smith, #63253MO
                                           Deputy Attorney General for
                                           Special Litigation
                                           D. John Sauer, #58721MO
                                           Jeff P. Johnson, #73249MO
                                           Michael E. Talent, #73339MO
                                           Missouri Attorney General’s Office
                                           Post Office Box 899
                                           Jefferson City, MO 65102
                                           Tel: (573) 751-0304
                                           Fax: (573) 751-0774
                                           Justin.Smith@ago.mo.gov

                                           Counsel for     Plaintiff   State   of
                                           Missouri


                       CERTIFICATE OF SERVICE

      I hereby certify that on July 29, 2021, the foregoing was filed on the

Missouri CaseNet e-filing system, which will send notice to all counsel of

record.


                                            /s/ Justin D. Smith
                                           Justin D. Smith




                                       2
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 133 of 212 PageID #: 141




              THE CIRCUIT COURT OF ST. LOUIS COUNTY
            TWENTY-FIRST JUDICIAL CIRCUIT OF MISSOURI

 THE STATE OF MISSOURI ex rel.
 ERIC S. SCHMITT,

                Plaintiff,

    v.                                          No. 21SL-CC03334

 SAM PAGE, in his official capacity as
 St. Louis County Executive;

 FAISAL KHAN, in his official capacity
 as Director of the St. Louis County
 Department of Public Health;

 ST. LOUIS COUNTY DEPARTMENT
 OF PUBLIC HEALTH;

 BETH ORWICK, in her official
 capacity as St. Louis County Counselor;

 TISHAURA JONES, in her official
 capacity as St. Louis City Mayor;

 FREDRICK ECHOLS, in his official
 capacity as Acting Director, Department
 of Health for the City of St. Louis; and

 DEPARTMENT OF HEALTH FOR
 THE CITY OF ST. LOUIS

                Defendants.


                             FIRST AMENDED PETITION




                                            1
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 134 of 212 PageID #: 142




                              NATURE OF THE ACTION

       1.     St. Louis County and St. Louis City seek expanded government power that

has failed to protect Missouri citizens living within their boundaries in the past and is not

based on sound facts and data.

       2.     Missouri Attorney General Eric S. Schmitt seeks to protect the liberty and

constitutional rights of the people of Missouri.

       3.     During the previous year, no government in Missouri restricted liberty more

than St. Louis County and St. Louis City.

       4.     Despite having the most restrictive and unconstitutional orders in Missouri,

St. Louis County and St. Louis City suffered some of the highest COVID-19 case rates and

death rates in Missouri.

       5.     Even though the most effective defense to COVID-19 is through vaccination,

St. Louis City is below the statewide average for vaccination rates.

       6.     At the time they issued these new Mask Mandates, St. Louis County and St.

Louis City trailed below state averages in COVID-19 cases and deaths for the previous

seven days.

       7.     At the time they issued these new Mask Mandates, the Centers for Disease

Control had not changed the guidance in effect on masks at the time that St. Louis County

and St. Louis City lifted all COVID-19 restrictions on May 14, 2021.

       8.     Attorney General Schmitt brings this action to prevent unlawful,

unconstitutional, arbitrary, capricious, and unreasonable conduct by St. Louis County

Executive Sam Page; Director of the St. Louis County Department of Public Health Dr.


                                             2
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 135 of 212 PageID #: 143




Faisal Khan; the St. Louis County Department of Public Health; St. Louis City Mayor

Tishaura Jones; Acting Director of the Department of Health of St. Louis City Dr. Fredrick

Echols; and the Department of Health for the St. Louis City (“Defendants”).

HISTORY OF UNCONSTITUTIONAL RESTRICTIONS IN ST. LOUIS COUNTY
                     AND ST. LOUIS CITY

       9.     Attorney General Schmitt has previously stopped St. Louis County from

violating fundamental liberties with its COVID-19 restrictions.

       10.    Starting on November 17, 2020, St. Louis County began enforcing its “Safer

at Home” Order, which was so overbearing and restrictive that it only allowed St. Louis

County residents to leave their home for nine enumerated reasons and only allowed in-

person contact with up to 10 other individuals in a “support bubble.”

       11.    On April 9, 2021, all adult Missourians became vaccine-eligible. Also on

April 9, 2021, the Supreme Court of the United States struck down government COVID-

19 restrictions that violated fundamental liberties. See Tandon v. Newsom, 141 S. Ct. 1294

(2021).

       12.    On April 20, 2021, Attorney General Schmitt demanded answers from Dr.

Khan about serious constitutional and legal issues the Fifth Amended Safer at Home Order

in effect at that time. See Ex. A (letter from Attorney General Schmitt to Dr. Khan detailing

those issues with respect to St. Louis County’s Fifth Amended Safer at Home Order).

       13.    On April 27, 2021, counsel for St. Louis County, instead of Dr. Khan,

responded to the Attorney General’s letter. Counsel’s letter ignored numerous issues raised




                                             3
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 136 of 212 PageID #: 144




by the Attorney General and failed to satisfactorily answer others. Ex. B (letter from St.

Louis County Counselor Beth Orwick to Attorney General Eric Schmitt).

       14.    The next day, while facing potential litigation from the Missouri Attorney

General’s Office, County Executive Page announced that St. Louis County planned to lift

some COVID-19 restrictions as early as the following Monday, May 3, 2021.

       15.    On May 3, 2021, St. Louis County rescinded its Fifth Amended Safer at

Home Order and replaced it with a new order, referred to as the “Reopen STL Order.”

       16.    Because the new order continued to violate constitutional liberties and was

arbitrary and capricious, Attorney General Schmitt filed suit against County Executive

Page, Dr. Khan, and the St. Louis County Department of Health on May 11, 2021. Petition,

Missouri ex rel. Schmitt v. Page (No. 21SL-CC02111).

       17.    Just three days later, on May 14, 2021, St. Louis County and St. Louis City

lifted all COVID-19 restrictions.

        COVID-19 DATA IN ST. LOUIS COUNTY AND ST. LOUIS CITY

       18.    St. Louis County and St. Louis City were the first governmental entities in

Missouri to mandate the wearing of face masks, beginning on July 3, 2020.

       19.    St. Louis County and St. Louis City kept COVID-19 orders in place until

May 14, 2021.

       20.    St. Louis County and St. Louis City had the most restrictive COVID-19

orders in Missouri from July 3, 2020 until the orders were lifted on May 14, 2021.

       21.    Despite these restrictive orders, dozens of Missouri counties had lower

COVID-19 case rates and death rates than St. Louis County and St. Louis City.


                                            4
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 137 of 212 PageID #: 145




       22.    As of July 25, 2021, St. Louis County had a COVID-19 case rate of

10,649.90 per 100,000 people.       COVID-19 Data and Reports, SAINT LOUIS CNTY.,

https://stlcorona.com/resources/covid-19-statistics (last visited July 25, 2021).

       23.    As of July 26, 2021, more than 90 of Missouri’s 114 counties had fewer

cumulative cases per 100,000 people than St. Louis County’s reported rate of 10,649.90

per 100,000 people.      COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       24.    As of July 25, 2021, St. Louis County reported 229.60 cumulative COVID-

19 deaths per 100,000 people.       COVID-19 Data and Reports, SAINT LOUIS CNTY.,

https://stlcorona.com/resources/covid-19-statistics (last visited July 25, 2021).

       25.    As of July 26, 2021, more than 90 of Missouri’s 114 counties had fewer

cumulative deaths per 100,000 people than St. Louis County’s reported rate of 229.60 per

100,000 people.      COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       26.    As of July 25, 2021, St. Louis City had a COVID-19 cumulative case rate of

7,603.90 per 100,000 people. COVID-19 Data, CITY OF ST. LOUIS, https://www.stlouis-

mo.gov/government/departments/health/communicable-disease/covid-19/data/index.cfm

(last visited July 25, 2021).

       27.    As of July 26, 2021, more than 30 of Missouri’s 114 counties had fewer

cumulative cases per 100,000 people than St. Louis City’s reported rate of 7,603.90 per


                                              5
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 138 of 212 PageID #: 146




100,000 people.        COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       28.      As of July 25, 2021, St. Louis City reported 172.8 COVID-19 cumulative

deaths per 100,000 people. COVID-19 Data, CITY OF ST. LOUIS, https://www.stlouis-

mo.gov/government/departments/health/communicable-disease/covid-19/data/index.cfm

(last visited July 25, 2021).

       29.      As of July 26, 2021, more than 60 of Missouri’s 114 counties had fewer

cumulative deaths per 100,000 people than St. Louis City’s reported rate of 172.8 per

100,000 people.        COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       30.      St. Louis County and St. Louis City COVID-19 case infection rates for the

seven days before they issued their new orders on July 26, 2021—when they had no mask

mandates—were below state averages.

       31.      In the seven days before St. Louis County and St. Louis City issued these

orders on July 26, 2021, Missouri reported 183 new COVID-19 cases per 100,000 people,

ranking 25th in the country for new cases. COVID-19 in Missouri, DEP’T OF HEALTH &

SENIOR       SERVS.,   https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       32.      In the seven days before St. Louis County issued its new mask order on July

26, 2021, it reported 121 new cases per 100,000 people. According to the state dashboard,


                                              6
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 139 of 212 PageID #: 147




69 other jurisdictions had higher cases per 100,000 people than St. Louis County. COVID-

19     in      Missouri,       DEP’T        OF        HEALTH       &        SENIOR    SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       33.    In the seven days before St. Louis City issued its new mask order on July 26,

2021, it reported 138 new cases per 100,000 people. According to the state dashboard, 64

other jurisdictions had higher cases per 100,000 people than St. Louis City. COVID-19 in

Missouri,           DEP’T          OF       HEALTH             &           SENIOR     SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       34.    St. Louis County’s and St. Louis City’s COVID-19 death rates for the seven

days before they issued their orders on July 26, 2021—when they had no mask

requirements—fall below state averages.

       35.    In the seven days before St. Louis County and St. Louis City issued these

orders on July 26, 2021, Missouri reported 18 new COVID-19 deaths for a rate of 0.30

deaths per 100,000 people, which ranked the state 25th in the country for new deaths.

COVID-19       in      Missouri,        DEP’T    OF     HEALTH         &     SENIOR   SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       36.    In the seven days before St. Louis County issued this new order on July 26,

2021, St. Louis County reported two deaths for a rate of 0.20 deaths per 100,000 people.

COVID-19       in      Missouri,        DEP’T    OF     HEALTH         &     SENIOR   SERVS.,


                                                 7
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 140 of 212 PageID #: 148




https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       37.    In the seven days before St. Louis City issued this new order on July 26,

2021, St. Louis City reported zero deaths for a rate of 0 deaths per 100,000 people. COVID-

19     in      Missouri,      DEP’T      OF       HEALTH       &      SENIOR       SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       38.    Unlike St. Louis County and St. Louis City, many counties never imposed

mask mandates.

       39.    For example, neighboring St. Charles County never imposed a government

mask mandate. As of July 26, 2021, St. Charles County had a lower COVID-19 cumulative

case rate than St. Louis County’s 9,022 per 100,000 people, and a lower COVID-19

cumulative death rate than St. Louis County’s 119 per 100,000 people. COVID-19 in

Missouri,        DEP’T         OF         HEALTH           &        SENIOR         SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).

       40.    As another example, Reynolds County never imposed a government mask

mandate. As of July 26, 2021, Reynolds County had the lowest COVID-19 case rate and

death rate in the state, reporting 4,593 cumulative cases per 100,000 people and 48 deaths

per 100,000 people.      COVID-19 in Missouri, DEP’T OF HEALTH & SENIOR SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/statewide.php (last visited July 26, 2021).


                                              8
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 141 of 212 PageID #: 149




                             VACCINE DATA IN ST. LOUIS

      41.    Just 41.9% of people in St. Louis City have had the first vaccination dose

(compared to 47.1% of Missourians) and only 35.3% of people in St. Louis City have

completed vaccination (compared to 40.8% of Missourians). COVID-19 Vaccinations in

Missouri,        DEP’T          OF         HEALTH         &         SENIOR         SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/vaccine.php (last updated July 26, 2021). St. Louis County

is slightly above the state percentage rate with 51.2% and 45.0%, respectively. Id.

      42.    Counties such as Atchison (42.9%), Boone (52.7%), Cole (43.9%), Franklin

(45.6%), Gasconade (42.0%), Jackson (44.3%), and St. Charles (49.5%) have higher first

vaccination dose rates than St. Louis City. COVID-19 Vaccinations in Missouri, DEP’T OF

HEALTH      &       SENIOR      SERVS.,     https://health.mo.gov/living/healthcondiseases/

communicable/novel-coronavirus/data/public-health/vaccine.php (last updated July 26,

2021). The City of Joplin has a 52.9% rate. See id.

      43.    Counties such as Atchison (39.5%), Boone (46.6%), Cole (38.7%), Franklin

(40.6%), Gasconade (37.6%), Greene (35.6%), Jackson (39.1%), Nodaway (35.8%), and

St. Charles (44.6%) have higher vaccination completion rates than St. Louis City. COVID-

19   Vaccinations     in     Missouri,    DEP’T   OF    HEALTH     &    SENIOR     SERVS.,

https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/vaccine.php (last updated July 26, 2021). The City of

Joplin has a 44.8% rate. See id.




                                             9
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 142 of 212 PageID #: 150




         44.   St. Louis City’s vaccination rate is about the same as Shelby County’s 35.2%

vaccination rate. COVID-19 Vaccinations in Missouri, DEP’T OF HEALTH & SENIOR

SERVS.,               https://health.mo.gov/living/healthcondiseases/communicable/novel-

coronavirus/data/public-health/vaccine.php (last updated July 26, 2021).

         JUSTIFICATIONS FOR LIFTING RESTRICTIONS IN MAY 14, 2021

         45.   When St. Louis County and St. Louis City lifted all COVID-19 restrictions

on May 14, 2021, they relied on several data points that do not support new entry of a mask

mandate now.

         46.   St. Louis County and St. Louis City removed their original mask mandates

because the CDC announced that fully vaccinated people could stop wearing masks

outdoors in crowds and in most indoor settings. Sam Clancy and Dori Olmos, Mask

mandates lifted in St. Louis as city, county align with CDC guidance, KSDK (May 13,

2021),     https://www.ksdk.com/article/news/health/coronavirus/st-louis-county-updated-

health-guidelines/63-d081f91a-8fc6-4a0c-bbcc-ea3bf36ed0cb.

         47.   County Executive Page said that the St. Louis County and St. Louis City

health departments would “make sure all of our recommendations are in line with the CDC

guidance.” Gregg Palermo, Zara Barker, & Blair Ledet, St. Louis City & County announce

new COVID guidelines, FOX2NOW (May 13, 2021). https://fox2now.com/news/st-louis-

city-county-set-friday-announcement-on-covid-guidelines-following-new-cdc-mask-

guidance/.

         48.   County Executive Page previously said that “St. Louis County certainly plans

to adopt CDC recommendations into our public health protocols, and we’ll have an


                                            10
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 143 of 212 PageID #: 151




announcement soon.”      Sarah Fentem, St. Louis, St. Louis County Could Lift Some

Coronavirus Restrictions Next Week, ST. LOUIS PUBLIC RADIO (Apr. 28, 2021),

https://news.stlpublicradio.org/coronavirus/2021-04-28/st-louis-st-louis-county-plan-to-

lift-some-coronavirus-restrictions.

       49.    The CDC has not changed its guidance since May 14, 2021, and as of July

26, 2021, advises that fully vaccinated people can “resume activities without wearing

masks or physically distancing,” unless required by law or a business. CDC, Interim Public

Health Recommendations for Fully Vaccinated People (updated July 21, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html.

       50.    Neither the St. Louis County nor St. Louis City Mask Mandates issued July

26, 2021 exempt fully vaccinated people from compliance.

       51.    The Mask Mandates issued by St. Louis County and St. Louis City on July

26, 2021 are not consistent with current CDC guidance for fully vaccinated people.

       52.    After receiving Attorney General Schmitt’s letter, County Executive Page

said that “[t]he easing of restrictions is made possible as more people get vaccinated, and

I urge everyone to get vaccinated as early as possible.” Sarah Fentem, St. Louis, St. Louis

County Could Lift Some Coronavirus Restrictions Next Week, ST. LOUIS PUBLIC RADIO

(Apr. 28, 2021), https://news.stlpublicradio.org/coronavirus/2021-04-28/st-louis-st-louis-

county-plan-to-lift-some-coronavirus-restrictions.

       53.    When St. Louis County and St. Louis City removed their COVID-19

restrictions, St. Louis County had vaccination rates of 41.9% with the first vaccination dose

and 33.2% fully vaccinated, and St. Louis City had vaccination rates of 33.1% with the


                                             11
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 144 of 212 PageID #: 152




first vaccination dose and 26% fully vaccinated. Sam Clancy & Dori Olmos, Mask

mandates lifted in St. Louis as city, county align with CDC guidance, KSDK (May 13,

2021)     https://www.ksdk.com/article/news/health/coronavirus/st-louis-county-updated-

health-guidelines/63-d081f91a-8fc6-4a0c-bbcc-ea3bf36ed0cb.

        54.   St. Louis County and St. Louis City both have higher first vaccination dose

rates and fully vaccinated rates on July 26, 2021 than they did on May 14, 2021.

                             THE NEW MASK MANDATES

        55.   On July 26, 2021, Defendants issued the “Mask Mandates,” which require

all individuals aged five and older to wear masks while indoors regardless of vaccination

status with very limited exceptions.

        56.   But there is no evidence that Defendants considered the underlying data,

science, and evidence that fail to justify issuing mask mandates at this time.

        57.   Similarly, Defendants imposed the Mask Mandates on schoolchildren,

ignoring that those children are less likely to get COVID-19, less likely to get seriously ill

if they do get it, and are less likely to transmit the disease while, at the same time, suffering

disproportionately from masking requirement.

        58.   The Defendants’ Mask Mandates are a continuation of a series of arbitrary,

capricious, unlawful, and unconstitutional COVID-19 related restrictions. There is no

reason to allow such orders to continue.

                              JURISDICTION AND VENUE

        59.   This Court has jurisdiction under Mo. Const. art V, § 14(a), § 536.150,

RSMo, §§ 527.010 et seq., RSMo, and other applicable law.


                                               12
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 145 of 212 PageID #: 153




       60.     Venue is proper in this Court under § 508.010.2(2) RSMo.

                                           PARTIES

       61.     Plaintiff State of Missouri is a sovereign State of the United States of

America.

       62.     Eric S. Schmitt is the 43rd Attorney General of the State of Missouri.

Attorney General Schmitt is authorized to “institute, in the name and on the behalf of the

state, all civil suits and other proceedings at law or in equity requisite or necessary to

protect the rights and interests of the state, and enforce any and all rights, interests or claims

against any and all persons, firms or corporations in whatever court or jurisdiction such

action may be necessary; and he may also appear and interplead, answer or defend, in any

proceeding or tribunal in which the state's interests are involved.” § 27.060, RSMo.

       63.     Attorney General Schmitt sues to vindicate Missouri’s sovereign interest in

controlling the exercise of sovereign power over individuals and entities within its borders;

Missouri’s sovereign interest in ensuring the enforcement of Missouri law within

Missouri’s borders; and Missouri’s quasi-sovereign and parens patriae interest in the

freedom, health, and physical, psychological, educational, and economic well-being of a

significant segment of its populace, including but not limited to their rights to religious

freedom. This interest includes, but is not limited to, preventing the spread of the COVID-

19 virus within the state.

       64.     Attorney General Schmitt sues to vindicate Missouri’s sovereign interest in

ensuring that its municipal authorities do not exercise authority vested in them under state

law in a fashion that violates the Missouri Constitution or Missouri law.


                                               13
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 146 of 212 PageID #: 154




       65.     Attorney General Schmitt sues to vindicate Missouri’s interest in ensuring

that the children of the State receive an appropriate education.

       66.     Dr. Sam Page (“Page”) is the County Executive of St. Louis County. He is

sued in his official capacity.

       67.     Dr. Faisal Khan (“Khan”) is the Director of the St. Louis County Department

of Public Health. He is a “local health authority” under Missouri Department of Health

and Senior Services’ regulation 19 CSR 20-20.010(26). He is sued in his official capacity.

       68.     The St. Louis County Department of Public Health (“County DPH”) is an

agency of St. Louis County acting under the direction of Defendants Page and Khan.

County DPH constitutes a “local public health agency” under Missouri Department of

Health and Senior Services’ regulation 19 CSR 20-20.010(27).

       69.     Beth Orwick (“Orwick”) serves as the County Counselor for St. Louis

County and is charged with enforcing the County’s Mask Mandate.          She is sued in her

official capacity.

       70.     Together, Page, Khan, Orwick, and County DPH are the “County

Defendants.”

       71.     Mayor Tishaura Jones (“Jones”) is the Mayor of the City of St. Louis. She

is sued in her official capacity.

       72.     Dr. Fredrick Echols (“Echols”) is the Acting Director of the Department of

Health for the City of St. Louis. He is a “local health authority” under Missouri Department

of Health and Senior Services’ regulation 19 CSR 20-20.010(26). He is sued in his official

capacity.


                                             14
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 147 of 212 PageID #: 155




       73.    The Department of Public Health for the City of St. Louis (“City DPH”) is

an agency of St. Louis City acting under the direction of Defendants Jones and Echols.

City DPH constitutes a “local public health agency” under Missouri Department of Health

and Senior Services’ regulation 19 CSR 20-20.010(27).

       74.    Together, Jones, Echols, and City DPH, are the “City Defendants.”

                                FACTUAL ALLEGATIONS

       75.    Missouri incorporates by reference the allegations in all preceding

paragraphs.

       76.    St. Louis County is a charter county of the State of Missouri. St. Louis City

is a charter city of the State of Missouri.

       77.    Defendants cite some legal authority to support the Mask Mandates, but to

the extent any authority is provided, the authority is not unlimited.

       78.    First, the authority cited by Defendants provides only for “creation and

enforcement of adequate orders to prevent the spread of the disease and other

measures . . . as appropriate disease control measures based upon the disease . . . and any

other available information related to . . . the disease or infection.”             19 C.S.R.

20.040(2)(G).

       79.    Second,     any    restrictions    cannot   be   “unconstitutional,    unlawful,

unreasonable, arbitrary, or capricious . . . . § 536.150.1, RSMo. Government action is

arbitrary, capricious, and unreasonable when it is based on post hoc rationalization, when

it fails to consider an important part of the problem it is addressing, and when it fails to

consider less restrictive alternatives before infringing on citizens’ liberty. See, e.g., Dep’t


                                                15
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 148 of 212 PageID #: 156




of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1905, 1909 (2020);

Michigan v. EPA, 135 S. Ct. 2699, 2706 (2015). “[A]n agency which completely fails to

consider an important aspect or factor of the issue before it may also be found to have acted

arbitrarily and capriciously.” Barry Serv. Agency Co. v. Manning, 891 S.W.2d 882, 892

(Mo. App. W.D. 1995) (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983)). In addition, agencies must consider whether there

are less restrictive policies that would achieve their goals. See Regents of the Univ. of

Calif., 140 S. Ct. at 1912 (quoting State Farm Mut. Auto., 463 U.S. at 51).

       80.    The County Defendants have a history of transgressing those limits, as well

as other constitutional prohibitions against religious discrimination, in their orders related

to the COVID-19 emergency. See Ex. A (detailing those issues); Petition, Missouri ex rel.

Schmitt v. Page (No. 21SL-CC02111) (pointing out similar deficiencies in St. Louis

County’s Reopening STL Order); cf. Ex. B (failing to address the points Attorney General

Schmitt raised with respect to the Fifth Amended Safer at Home Order).

       81.    The City Defendants have moved in lock-step with the County Defendants

and engaged in a similar history of transgressing statutory and constitutional bounds in the

COVID-19 orders they have issued.

       82.    Indeed, on information and belief, the County Defendants and the City

Defendants worked together to alter or rescind their COVID-19 restrictions to avoid

scrutiny and to avoid lawsuits by the Attorney General.

       83.    The Defendants’ Mask Mandates are no different. They exceed Defendants’

statutory and constitutional authority and trample the rights of their citizens.


                                             16
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 149 of 212 PageID #: 157




I.     The Mask Mandates

       84.    The County Defendants’ and City Defendants’ Mask Mandates are slightly

different (the “County Mask Mandate,” attached as Exhibit C, and the “City Mask

Mandate,” attached as Exhibit D).        They both coincide, however, on their main

requirement: Everyone over the age of five must wear a mask when indoors, even if they

are vaccinated.

       85.    Specifically, each order requires individuals over the age of five to wear a

“face covering” while “in indoor and enclosed public buildings and spaces and public

transportation vessels.” See Ex. C § III.1; Ex. D § 1.

              a.     The County Mask Mandate defines “face covering” as “a device,

                     usually made of cloth, that covers the nose and mouth.” Ex. C, § III.1.

                     The City Mask Mandate does not define “face covering,” but on

                     information and belief, it defines “face covering” no differently.

              b.     The County Mask Mandate clarifies that “indoor and enclose public

                     buildings and spaces” “include[s] all indoor and enclosed spaces other

                     than private dwellings or private transportation vehicles.” Ex. C,

                     § III.1. The City Mask Mandate has no similar clarification, but it

                     also does not suggest that the order has a more limited scope. Thus,

                     both Mask Mandates have wide application; they cover schools and

                     places of worship as well as restaurants, bars, public transportation,

                     grocery stores, hospitals, and more.

              c.     The Mask Mandates apply regardless of whether social distancing is


                                            17
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 150 of 212 PageID #: 158




                 possible in the indoor area.

    86.    Both Mask Mandates provide for similar exceptions.

           a.    Both Mask Mandates exempt those who have trouble breathing with

                 a mask, or who “are unconscious, incapacitated, or otherwise unable

                 to remove” the mask. Ex. C § III.3.iv; Ex. D § 2.c.

           b.    Both Mask Mandates exempt those consuming food and drink. Ex.

                 C, § III.3.vii; Ex. D § 2.b. The County Mask Mandate specifically

                 excludes consumption for religious purposes. Ex. C § III.3.vii.

           c.    Both Mask Mandates exempt those who need to remove masks for

                 “obtaining a service” that involves “the nose or face.”       Ex. C.

                 § III.3.viii; Ex. D § 2.d. The County Mask Mandate specifically

                 includes instances where removal “is necessary to perform the

                 service.” § Ex. III.3.viii.

    87.    However, the two Mask Mandates’ exemptions do differ in some ways.

           a.    The County Mask Mandate exempts those “with health conditions that

                 prohibit wearing a Face Covering.” Ex. C § III.3.iii. By contrast, the

                 City Mask Mandate requires “an official order or documentation from

                 a medical or behavioral health provider” that they should not wear

                 face coverings to be exempt. Ex. D § 2.a.

           b.    The County Mask Mandate exempts deaf and hard-of-hearing

                 individuals, and those communicating with such individuals, “where

                 the ability to see the mouth is essential for communications.” Ex. C


                                         18
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 151 of 212 PageID #: 159




                     § III.3.v. There is no equivalent exemption in the City Mask Mandate.

              c.     The County Mask Mandate exempts people “who are alone in a

                     separate room, office, or interior space.” Ex. C § III.3.vi. There is no

                     equivalent exemption in the City Mask Mandate.

       88.    Neither Mask Mandate has a sunset provision.

       89.    The County Mask Mandate expressly says it does not meet the requirements

of § 67.265.1(1), RSMo. Ex. C § I.A. The City Mask Mandate makes no such claim.

       90.    The County Mask Mandate was signed on July 26, 2021.

       91.    The City Mask Mandate was signed on July 23, 2021.

II.    Justification for the Mask Mandates
       92.    The City Mask Mandate provides no explicit justification for its order. To

be sure, the order points to “a resurgence of COVID-19 cases;” increased transmission,

hospitalization, and deaths; and the fact that less than half of St. Louis City has been

vaccinated. Ex. D. But the City Mask Mandate does not then discuss how the order would

ameliorate any of those issues.

       93.    The County Mask Mandate purports to justify the order, first, by discussing

the spread of COVID-19 cases in the county. See Ex. C § I.B. The order highlights claims

that the COVID-19 variants, particularly the delta variant, could spread more easily. See

id. It also claims that “[s]urges are increasingly impacting [sic] younger adults and

children.” Id. The order does not discuss hospitalizations or death rates.

       94.    The County Mask Order then claims that masks prevent transmission of

COVID-19 in two ways. One is through “source control,” which refers to the alleged


                                            19
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 152 of 212 PageID #: 160




ability of masks to “prevent infected persons from exposing others to [COVID-19] by

blocking exhalation of virus-containing droplets into the air.” Ex. C § I.C. The other is by

protecting uninfected wearers by “forming a barrier to large respiratory droplets . . . and

partially filtering out small droplets and particles from inhaled air.” Id. The County Mask

Order then points to studies it claims supports those conclusions. See id.

       95.     Both Mask Mandates claim, as their purpose, the goal of slowing the spread

of COVID-19. See Ex. C § II; Ex. D. The County Mask Mandate also notes that its

recommendation is supposedly consistent with federal and local experts. See Ex. C § II.

III.   Authorization
       96.     The City Mask Mandate relies on the Charter of St. Louis City and 19 C.S.R.

§ 20-20.050(c) to authorize its restrictions. See Ex. D. However, 19 C.S.R. § 20-20.050(c)

does not exist; and 19 C.S.R. § 20-050 only provides for isolating or closing certain areas

of assembly.

       97.     The County Mask Mandate relies on more authorities than the City Mask

Mandate. But those authorities do not authorize the County’s Mask Mandate. Notably,

the County Mask Mandate does not cite § 192.300, RSMo (providing when county health

officials may make additional health rules), as authorizing the order.

IV.    ST. LOUIS COUNTY COUNCIL TERMINATES THE COUNTY MASK
       MANDATE.
       98.     On Tuesday, July 27, 2021, the St. Louis County Council held a regular

meeting.

       99.     At that meeting, Council Member Tim Fitch requested that Khan answer

questions about the County Mask Mandate and for the Council to consider whether to


                                            20
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 153 of 212 PageID #: 161




terminate the County Mandate. See generally St. Louis County Council Regular Meeting,

YOUTUBE (July 26, 2021), https://www.youtube.com/watch?v=naLwKEx_OCY.

       100.   During the meeting, Khan confirmed that the County Mask Mandate applied

to “[a]ll businesses and residences in St. Louis County.” Id. at 44:28–32.

       101.   He agreed that the order places “an obligation to police or enforce the order”

on businesses. Id. 44:55–45:07 (“Yes, sir.”); see also id. at 46:00–21 (Councilman Trakas:

“In doing so, are you not imposing upon a Schnucks or a restaurant an obligation to enforce

your order.” Khan: “Yes.”). He also explained that the order imposed a responsibility on

individuals to be masked indoors. Id. 39:25–39:40; id. at 44:18-27.

       102.   Council Member Fitch noted that this enforcement mechanism did not align

with what the County Counselor had told the Council in closed session. He described that

the County Counselor’s Office had told the Council that it could seek injunctions only

against individuals for violating the Mask Mandate if a resident failed to wear a mask in a

Schnucks or a restaurant. See id. at 49:15–50:40.

       103.   Khan noted that he would “defer to the County Counselor.” Id. at 50:39-42.

       104.   In two hours of spirited public comments, St. Louis County residents,

business owners, and parents informed the County Council of the devastating toll the last

year of public health orders had imposed. They discussed the negative effect of the orders,

including masking mandates, on their children’s education, development, and overall well-

being; how lockdowns led to friends falling into addiction and committing suicides; how

much their small       businesses   were struggling;     the   discouragement—including

discouragement from receiving the vaccine—that stemmed from the public health orders


                                            21
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 154 of 212 PageID #: 162




and the Mask Mandate; and forcing children to wear masks throughout an entire school

day detracted from their children’s learning environment.

       105.   At the July 27, 2021, Regular Meeting, the County Council voted to

terminate the Mask Mandate by a vote of five to two. See id. at 3:26:20–28:45 (“The

motion carries, the public health order is terminated.”).

       106.   The next morning Page told reporters that the County Mask Mandate was

still in effect. Annika Merrilees, Page Says St. Louis County mask mandate stands, despite

council’s vote to overturn, St. L. Post-Dispatch (July 28, 2021), https://bit.ly/3yaCpS4.

       107.   The Mask Mandates inflict ongoing irreparable injury on the State because

they interfere with the proper enforcement of state law.

       108.   The Mask Mandates inflict ongoing irreparable injury on the citizens of

Missouri and their places of worship, businesses, schools, and other organizations by

interfering with their freedoms and imposing other injuries to their physical and mental

health, well-being, and economic interests without lawful authority.

     COUNT ONE – DECLARATION THAT THE MASK MANDATES ARE
                   SUBJECT TO § 67.265.1(1), RSMo

       109.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

       110.   Missouri seeks a declaration that the Mask Mandates are subject to the

requirements of § 67.265.1(1), RSMo.

       111.   There is an emergency order declared pursuant to chapter 44, RSMo.




                                             22
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 155 of 212 PageID #: 163




       112.   Both the County Mask Mandate and the City Mask Mandate are orders that

“directly or indirectly closes, partially closes, or places restrictions on the opening of or

access to any one or more business organizations, churches, schools, or other places of

public or private gathering or assembly, including any order, ordinance, rule, or regulation

of general applicability or that prohibits or otherwise limits attendance at any public or

private gathering . . . .” § 67.265.1(1), RSMo.

       113.   First, both Mask Mandates place restrictions on access to “business

organizations, churches, schools, or other places of public or private gathering or

assembly,” § 67.265.1(1), RSMo, because they limit access to those entities only to masked

individuals or individuals who fall under an exception to the mask requirement.

       114.   Second, both Mask Mandates will indirectly close those “business

organizations, churches, schools, or other places of public or private gathering or

assembly,” § 67.265.1(1), RSMo, that wish to provide personal choice to their customers

about whether they wear a mask or not. Furthermore, the Mask Mandates will also close

those entities where masking is impossible or so uncomfortable as to be impossible.

       115.   As a result, both Mask Mandates are subject to § 67.265.1(1), RSMo, and

expire after thirty days absent authorization by a majority vote of St. Louis County’s or St.

Louis City’s governing body.

COUNT TWO – DECLARATION THAT THE MASK MANDATES ARE NOT IN
                 EFFECT PER § 67.265.4, RSMo

       116.   Missouri incorporates by reference the allegations in all preceding

paragraphs.



                                             23
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 156 of 212 PageID #: 164




       117.   As discussed above, both Mask Mandates are subject to § 67.265.1(1),

RSMo.

       118.   Missouri also seeks a declaration that the County Mask Mandate and the City

Mask Mandate are not in effect per the terms of § 67.265, RSMo.

       119.   Specifically, under § 67.265.4, RSMo, “the health officer, local public health

agency, public health authority, or executive shall provide a report to the governing body

containing information supporting the need for such order.”

       120.   On information and belief, neither Page, Khan, Jones, nor Echols provided

the required report under § 67.265.4, RSMo.

       121.   As a result, the Mask Mandates are not effective, as that information must be

provided “[p]rior to or concurrent with” the issuance of any order subject to § 67.265.1(1),

RSMo.

       122.   In addition, the authority cited by both the County Mask Mandate and the

City Mask Mandate is insufficient to support those orders.

       123.   Neither the County nor the City cited to § 192.300, RSMo, because they

improperly sought to avoid being subject to § 67.265 through § 192.300.5.

   COUNT THREE – DECLARATION THAT THE MASK MANDATES ARE
   ARBITRARY AND CAPRICIOUS AS APPLIED TO SCHOOLCHILDREN,
                       § 536.150.1, RSMo

       124.   Missouri incorporates by reference the allegations in all preceding

paragraphs.




                                            24
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 157 of 212 PageID #: 165




       125.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unreasonable, arbitrary, or capricious.” § 536.150.1,

RSMo. The Mask Mandates are not subject to administrative review. Id.

       126.   The Mask Mandates impose a duty on all elementary schoolchildren (defined

as all children who are of the age to attend K-12 school) in St. Louis County and the City

of St. Louis to wear a mask with few exceptions when they are at school. They are therefore

an agency decision that determines “legal rights, duties, or privileges.” § 536.150.1,

RSMo.

       127.   The schoolchildren of St. Louis County and the City of St. Louis are not

validly subject to the Mask Mandates because they are “unreasonable, arbitrary, or

capricious,” § 536.150.1, RSMo, for a number of reasons.

       128.   First, the masking requirement for schoolchildren is unreasonable, arbitrary,

and capricious. Schoolchildren are generally not at risk of serious illness even if they get

COVID-19, thus reducing the need for harsher non-pharmaceutical intervention. See, e.g.,

Marty Makary, Opinion, The Flimsy Evidence Behind the CDC’s Push to Vaccinate

Children, WALL ST. J. (July 19, 2021) (“Our report found a mortality rate of zero among

children without a pre-existing medical condition such as leukemia.”). On information and

belief, Defendants failed to consider that fact in deciding to promulgate the Mask

Mandates.

       129.   Second, on information and belief, Defendants failed to consider a number

of important factors relating to masking for schoolchildren:




                                            25
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 158 of 212 PageID #: 166




               a.    To start, the Mask Mandates fail to account for the fact that children

                     are less likely to contract COVID-19 and, if they do contract it, display

                     less severe symptoms. See, e.g., Nicholas G. Davies, Age-Dependent

                     Effects in the Transmission and Control of COVID-19 Epidemics, 26

                     NATURE MED. 1205, 1205 (2020) (concluding that susceptibility of

                     infection in those under twenty is half that for those over twenty and

                     that those under twenty do not manifest clinical symptoms as often).

                     That suggests that children are also less likely to transmit the virus,

                     see id. at 1208–09, which appears to be the consensus position. 1

                     There is thus a much less pressing need for masking among young

                     children. That includes within schools. One study found “an infection

                     rate of 0.13% among students and 0.24% among staff” after analyzing

                     in-school infection data from over 47 states. Patrick Boyle, Kids,

                     School, and COVID-19: What We Know—and What We Don’t,

                     AAMC (Nov. 5, 2020). Rather, schools are more likely to be affected




1
  See, e.g., Eun Young Cho et al., Letter to the Editor, Interpreting Transmissibility of
COVID-19 in Children, 26 EMERGING INFECTIOUS DISEASES 3106, 3107 (2020)
(interpreting data); Patrick Boyle, Kids, School, and COVID-19: What We Know—and
What We Don’t, AAMC (Nov. 5, 2020), https://bit.ly/3kQDvyG (“Several studies have
found that children transmit the virus, but perhaps not as often as adults, especially in
younger age groups. It’s not clear why.”); Eli Somekh et al., The Role of Children in the
Dynamics of Intra Family Coronavirus 2019 Spread in Densely Populated Areas, 39
PEDIATRICS INFECTIOUS DISEASE J. 202, 203–04 (2020) (noting studies indicating that
children are less likely to get COVID-19, and finding similar results).

                                             26
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 159 of 212 PageID #: 167




                     by COVID-19 rates in the community than be sites of super-spreader

                     events. See id. 2

               b.    But while the risks schoolchildren face from COVID-19, as well as

                     the risk that they transmit the virus, are relatively low, there is a

                     significant cost to forcing them to mask. For one, masks hinder

                     “verbal and non-verbal communication.”        Jonas F. Ludvigsson,

                     Editorial, Little Evidence for Facemask Use in Children Against

                     COVID-19, 110 ACTA PAEDITRICA 742, 742 (2021); see Harris, supra

                     (“Some child development researchers also worry that widespread

                     mask-wearing may hamper children’s linguistic and emotional

                     development.”).     Indeed, one of the studies the County Mask

                     Mandates cites says as much. See John T. Brooks, et al., Effectiveness

                     of Mask Wearing to Control Community Spread of SARS-CoV-2,

                     JOURNAL OF THE AMERICAN MEDICAL ASSOCIATION, Feb. 10, 2021,

                     at 7 (finding that “children were less accurate with faces that wore a

                     mask compared to faces that were not covered,” but not cited for that



2
  See also, e.g., CDC, Science Brief: Transmission of SARS-CoV-2 in K-12 Schools and
Early Care and Education Programs—Updated (updated July 9, 2021),
https://bit.ly/3rxQeaR; Questions and Answers on COVID-19: Children Aged 1–18 Years
and the Role of Schools Settings, European Centre for Disease Prevention & Control
(updated Jan. 25, 2021), https://bit.ly/3j3yHDJ. But see Zoe Hyde, Perspectives, COVID-
19, Children and Schools: Overlooked and at Risk, 213 MED. J. AUSTL. 444, 446 (2020)
(arguing that schools play a bigger role in transmission than assumed, but conceding that
“[w]hether young and older children transmit the virus similarly is unknown and requires
urgent clarification”).

                                            27
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 160 of 212 PageID #: 168




                    proposition, see Ex. C § I.C). And the same risks associated with

                    mask use in adults—namely, that the masks may create a false sense

                    of security and improper use of face masks, especially touching of the

                    masks will eliminate any, if not exceed, any benefit achieved by

                    having students wear masks. See id.

             c.     There are also common-sense concerns with having schoolchildren

                    wear a face mask all day while at school, such as general discomfort.

                    See Harris, supra (“In a self-selected survey of German

                    schoolchildren, more than half of the participants reported

                    headaches.”).

             d.     Finally, children with special needs may find it especially difficult to

                    wear masks, thus jeopardizing their ability to be in public places under

                    the Mask Mandate. See The Challenge of Face Masks, supra. While

                    the Mask Mandate’s exempts those who are not able to wear a mask,

                    that exemption is vague. It is therefore unclear whether it would

                    exempt all special needs children—for example, all of those on the

                    autism spectrum. See id.

      130.   On information and belief, Defendants failed to consider those factors in

applying the Mask Mandates to schoolchildren. They therefore failed to engage in

reasoned decision-making, and, as a result, subjected schoolchildren in the St. Louis area

to unnecessary, burdensome, and harmful mask mandates.




                                           28
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 161 of 212 PageID #: 169




       131.   For those reasons, the Mask Mandates are unreasonable, arbitrary, and

capricious and the schoolchildren of St. Louis County and St. Louis City should not be

subject to them.

    COUNT FOUR – DECLARATION THAT THE MASK MANDATES ARE
       UNLAWFUL AS TO SCHOOLCHILDREN, § 536.150.1, RSMo

       132.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

       133.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unlawful” and therefore the people of St. Louis County

and St. Louis City cannot be lawfully subjected to them. § 536.150.1, RSMo. The Mask

Mandates are not subject to administrative review. Id.

       134.   By law, local health authorities may create and enforce only orders

“adequate . . . to prevent the spread of [a] disease and other measures considered by

the . . . local health authority as appropriate disease control measures based upon the

disease . . . .” 19 C.S.R. § 20-20.040.2(G).

       135.   For the reasons discussed in Count Three, the Mask Mandates are not an

appropriate disease control measure for schoolchildren and are not adequate to prevent the

spread of COVID-19 in that group.

       136.   For those reasons, the Mask Mandates are an unlawful order and the

schoolchildren of St. Louis County and St. Louis City should not be subject to them.




                                               29
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 162 of 212 PageID #: 170




     COUNT FIVE – DECLARATION THAT THE MASK MANDATES ARE
           ARBITRARY AND CAPRICIOUS, § 536.150.1, RSMo

       137.    Missouri incorporates by reference the allegations in all preceding

paragraphs.

       138.    The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unreasonable, arbitrary, or capricious.” § 536.150.1,

RSMo. The Mask Mandates are not subject to administrative review. Id.

       139.    The Mask Mandates impose a duty on all citizens in St. Louis County and

the City of St. Louis to wear a mask with few exceptions when they are in a public space.

It therefore is an agency decision that determines “legal rights, duties, or privileges.”

§ 536.150.1, RSMo.

       140.    The citizens of St. Louis County and the City of St. Louis are not validly

subject to the Mask Mandates because they are “unreasonable, arbitrary, or capricious,”

§ 536.150.1, RSMo, for a number of reasons.

       141.    To start, the City Mask Mandate clearly fails the requirement of reasoned

decision-making. It provides no discussion of why the mandate addresses the harms it

identifies. See Ex. D. The City Mask Mandate therefore suggests that the City Defendants

failed to grapple at all with any relevant science, data, statistics, studies, or alternatives, or

that they were aware of such things.

       142.    Both Mask Mandates are arbitrary and capricious because they fail to account

for over a year of data that showed the previous St. Louis County and St. Louis City

restrictions were less effective than counties that had no restrictions.



                                               30
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 163 of 212 PageID #: 171




        143.   The Mask Mandates are arbitrary and capricious because they require

vaccinated individuals to wear masks, despite the CDC guidance that this is not necessary.

The Mask Mandates fail to address this issue.

        144.   On information and belief, Defendants failed to consider whether the Mask

Mandates—because they treat vaccinated individuals like unvaccinated ones—discourage

people from receiving the vaccine by implying that vaccines have limited efficacy. Cf.

Rachel Holloway et al., Updated Preparedness and Response Framework for Influenza

Pandemics, MORBIDITY & MORTALITY WEEKLY REPORT, Sept. 26, 2014, at 6 (saying

vaccine availability is a consideration when determining what actions to take during a

pandemic).

        145.   For those reasons, the Mask Mandates are unreasonable, arbitrary, and

capricious and the people of St. Louis County and St. Louis City should not be subject to

them.

        COUNT SIX – DECLARATION THAT THE MASK MANDATES ARE
                       UNLAWFUL, § 536.150.1, RSMo

        146.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

        147.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unlawful” and therefore the people of St. Louis County

and St. Louis City cannot be lawfully subjected to them. § 536.150.1, RSMo. The Mask

Mandates are not subject to administrative review. Id.




                                           31
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 164 of 212 PageID #: 172




       148.   By law, local health authorities may create and enforce only orders

“adequate . . . to prevent the spread of [a] disease and other measures considered by

the . . . local health authority as appropriate disease control measures based upon the

disease . . . .” 19 C.S.R. § 20-20.040.2(G).

       149.   For the reasons discussed in Count Five, the Mask Mandates are not an

appropriate disease control measure and are not adequate to prevent the spread of COVID-

19.

       150.   For those reasons, the Mask Mandates are an unlawful order and the people

of St. Louis County and St. Louis City should not be subject to them.

      COUNT SEVEN – DECLARATION THAT THE MASK MANDATES ARE
      UNCONSTITUTIONAL AS VOID FOR VAGUENESS, § 536.150.1, RSMo

       151.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

       152.   The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that the Mask Mandates are “unconstitutional” and therefore the people

of St. Louis County and St. Louis City cannot be lawfully subjected to them. § 536.150.1,

RSMo. The Mask Mandates are not subject to administrative review. Id.

       153.   The Missouri Constitution prohibits government restrictions that are

unconstitutionally vague. “The test in enforcing the doctrine is whether the language

conveys to a person of ordinary intelligence a sufficiently definite warning as to the

proscribed conduct when measured by common understanding and practices.” Feldhaus v.

State, 311 S.W.3d 802, 806 (Mo. banc 2010). And “[t]here must be sufficient guidance



                                               32
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 165 of 212 PageID #: 173




provided by the statute so as to avoid arbitrary and discriminatory applications.” State v.

Stokely, 842 S.W.2d 77, 81 (Mo. banc. 1992).

       154.   The County Mask Mandate is vague and self-contradictory on many points,

including but not limited to the following:

              a.     The County Mask Mandate exempts “private dwellings” from the

                     definition of “public building and spaces,” but it does not define

                     “dwelling.” Ex. C § III.1. Thus, it is ambiguous whether the order

                     applies to non-public buildings that are not dwellings—for example,

                     private office spaces or clubs. Such places are not “public” but they

                     are not traditionally considered “dwellings” either.

              b.     The order does not define what health conditions permit an individual

                     to avoid wearing a mask, or even provide exemplars beyond

                     suggesting (without being clear the suggestion is part of the

                     exemption) that the health condition must be “contrary to [the

                     individual’s] health and safety.” See Ex. C § III.3.iii. As a result, the

                     order is vague and vests too much discretion in officials to make on-

                     the-spot determinations of whether a health condition falls within the

                     exemptions scope.

              c.     The order does not define when, for deaf and hard-of-hearing people

                     and those communicating with them, “the ability to see the mouth is

                     essential for communication.” Ex. C § III.3.v. As a result, the order

                     is vague and vests too much discretion in officials to make on-the-spot


                                              33
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 166 of 212 PageID #: 174




                     determinations of whether seeing a communicator’s mouth is essential

                     for communication.

              d.     The order does not define when a person is alone in “an interior

                     space.” Ex. C § III.3.vi. That phrase is ambiguous; for example, it

                     could cover, or not cover, two people, at opposite ends of a 100-foot

                     hall.

       155.   The City Mask Mandate is vague and self-contradictory on many points,

including but not limited to the following:

              a.     What is an “indoor and enclosed public building[] or space[]” is not

                     defined in the order. Ex. D § 1. As a result, the order’s scope is vague

                     and ambiguous. For example, that phrase could be read to cover all

                     indoor and enclosed spaces, which would mean it applies to private

                     dwellings; alternatively, it could be read only to cover buildings open

                     to the public; or, alternatively, it could be read to cover all spaces,

                     public or private, that are not dwellings.

              b.     The City Mask Mandate does not define what form an order or

                     documentation from a medical or behavioral health provider must

                     look like in order to be exempt from the masking requirement. Ex. D

                     § 2.a. Nor does it say how an individual is to prove they have such

                     documentation.     As a result, the scope of this exemption is

                     unconstitutionally vague and ambiguous, and it vests significant




                                              34
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 167 of 212 PageID #: 175




                 enforcement discretion in officials to determine what documentation

                 is sufficient.

           c.    What is a “disability” that “[p]revent[s a person] from wearing or

                 taking off face coverings” or “prevent[s them] from communicating

                 while wearing face coverings” is not defined. Ex. D § 2.e. As a result,

                 the scope of that exception is vague and ambiguous. For example, it

                 could be read as covering certain individuals—especially children—

                 who fall on the autism spectrum, and therefore have trouble wearing

                 masks. See, e.g., The Challenge of Face Masks, ORG. FOR AUTISM

                 RES. (Nov. 12, 2020), https://bit.ly/3eVYRa3. Alternatively, it could

                 be read to cover only those for whom it is impossible to wear or

                 communicate with masks—which would also indicate that the

                 exception is, in part, superfluous with the exception for those who are

                 “unable to remove the Face Covering without assistance.” Ex. D

                 § 2.c. It could also mean that people may remove their masks simply

                 to communicate better or more effectively; or it could only cover

                 instances where communication is impossible.

           d.    What is “actively engaged in consuming food or drink” is also not

                 defined in the order. Ex. D. § 2.b. But the scope of that exception is

                 also incredibly vague. It is unclear, for example, whether it requires

                 masking between bites or sips, or whether it permits people to remain

                 unmasked throughout the meal, or something in between.


                                        35
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 168 of 212 PageID #: 176




      156.    For those reasons, the Mask Mandates are unconstitutional and the people of

St. Louis County and St. Louis City should not be subject to them.

   COUNT EIGHT – DECLARATION THAT THE MASK MANDATES ARE
  ARBITRARY AND CAPRICIOUS AS TO RELIGIOUS INSTITUTIONS AND
 THOSE WHOSE RELIGIOUS EXERCISE THE MASK MANDATES BURDEN,
                       § 536.150.1, RSMo


      157.    Missouri incorporates by reference the allegations in all preceding

paragraphs.

      158.    The State of Missouri challenges the validity of the Mask Mandates, and

seeks a declaration that they are “unreasonable, arbitrary, or capricious,” as well as

“unlawful” and “unconstitutional,” as to those individuals whose religious exercise the

mandate burdens.     § 536.150.1, RSMo.       The Mask Mandates are not subject to

administrative review. Id.

       159.   By law, Defendants “may not restrict a person’s free exercise of religion,

unless: (1) The restriction is in the form of a rule of general applicability, and does not

discriminate against religion, or among religions; and (2) The governmental authority

demonstrates that application of the restriction to the person is essential to further a

compelling governmental interest, and is not unduly restrictive considering the relevant

circumstances.” § 1.302.1, RSMo (Missouri RFRA).

      160.    On information and belief, Defendants did not consider whether the Mask

Mandates would restrict religious exercise, furthers a compelling government interest, and

is not unduly restrictive considering the relevant circumstances. That, they had to do, or

to otherwise provide an exemption for religious exercise; their failure was arbitrary and


                                            36
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 169 of 212 PageID #: 177




unlawful. Cf. Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S.

Ct. 2367, 2395–96 (2020) (Alito, J., concurring) (discussing this point in the context of the

federal Religious Freedom and Restoration Act).

       161.   The County Mask Mandate also violates Missouri RFRA because it

“discriminate[s] against religion, or among religions.” § 1.302.1(1), RSMo. That is so

because the order requires officials to determine when removal of a mask “is necessary to

perform” a religious service. Ex. C § III.3.viii. Thus, the County Mask Mandate facially

requires officials to draw arbitrary and discriminatory lines between different religious

practices and beliefs to determine if a service is necessary or not.

       162.   Furthermore, because that exception requires officials to evaluate the

sincerity of a religious belief, the County Mask Mandate violates the Free Exercise Clause

of the United States and Missouri constitutions. See Thomas v. Review Bd. of the Ind.

Emp’t Sec. Division, 450 U.S. 707, 716 (1981) (“[I]t is not within the judicial function and

judicial competence to inquire whether the petitioner or his fellow worker more correctly

perceived the commands of their common faith.”).

       163.   For those reasons, the Mask Mandates are unreasonable, arbitrary, and

capricious, and possibly unlawful. Religious institutions and those seeking to exercise their

religion who are burdened by the Mask Mandates in St. Louis County and St. Louis City

should not be subject to them.




                                             37
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 170 of 212 PageID #: 178




   COUNT NINE – DECLARATION THAT THE ST. LOUIS COUNTY MASK
       MANDATE HAS BEEN TERMINATED PER § 67.265.2, RSMo
      (PERTAINS TO PAGE, KHAN, ORWICK, AND COUNTY DPH)

         164.   Missouri incorporates by reference the allegations in all preceding

paragraphs.

         165.   The State of Missouri challenges the validity of the County Mask Mandate,

and seeks a declaration that it has been terminated by the County Council’s vote on July 27,

2021. § 67.265.2, RSMo.

         166.   Section 67.265.2 provides that “[t]he governing bodies of the political

subdivisions issuing orders under this section shall at all times have the authority to

terminate an order issued or extended under this section upon a simple majority vote of the

body.”

         167.   According to Khan, the County Mask Mandate applies to “[a]ll businesses

and residences in St. Louis County.” See generally St. Louis County Council Regular

Meeting,          YOUTUBE           at      44:28–32.         (July       26,        2021),

https://www.youtube.com/watch?v=naLwKEx_OCY.

         168.   The County Mask Mandate places “an obligation to police or enforce the

order” on businesses. Id. 44:55–45:07 (“Yes, sir.”); see also id. at 46:00–21 (Councilman

Trakas: “In doing so, are you not imposing upon a Schnucks or a restaurant an obligation

to enforce your order.” Khan: “Yes.”). The order also imposes a responsibility on

individuals to be masked indoors. Id. 39:25–39:40; id. at 44:18-27.




                                            38
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 171 of 212 PageID #: 179




       169.   Council Member Fitch stated that the County Counselor’s Office had told the

Council that it could seek injunctions against individuals for violating the Mask Mandate

if a resident failed to wear a mask in a Schnucks or a restaurant. See id. at 49:15–50:40.

       170.   The County Council voted to terminate the Mask Mandate by a vote of five

to two. See id. at 3:26:20–28:45.

       171.   The St. Louis County Council is the governing body of St. Louis County.

Corbett v. Sullivan, 353 F.3d 628, 629 (8th Cir. 2003).

       172.   A majority of the County Council is four of seven votes.

       173.   By its terms, the Mask Mandate is an “order” per § 67.265.1, RSMo.

       174.   Additionally, the Mask Mandate is an order that “directly or indirectly closes,

partially closes, or places restrictions on the opening of or access to any one or more

business organizations, churches, schools, or other places of public or private gathering or

assembly, including any order, ordinance, rule, or regulation of general applicability or that

prohibits or otherwise limits attendance at any public or private gatherings.” § 67.265.1(1),

RSMo.

       175.   The St. Louis County Council’s vote terminated the County Mask Mandate.

§ 67.265.2, RSMo.

       176.   On information and belief, Page’s insistence that the County Mask Mandate

remains in effect fails to accept the decision of the County Council’s vote and defies

Missouri law. Insisting that the Mask Mandate remains in effect violates Missouri law and

will continue to cause businesses and St. Louis residents to believe that they must wear a

mask or face sanctions and legal action.


                                             39
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 172 of 212 PageID #: 180




      177.   For these reasons, the Court should declare that the County Mask Mandate

violates § 67.265.2, RSMo, and enjoin the County Defendants from enforcing it.

                                   CONCLUSION

      WHEREFORE, Plaintiff respectfully requests that this Court:

             a. Declare that Defendants’ Mask Mandates are unconstitutional, unlawful,

                arbitrary, capricious, unreasonable, and invalid under Missouri law as to

                schoolchildren (Counts Three and Four); that Defendants’ Mask

                Mandates    are   unconstitutional,   unlawful,    arbitrary,   capricious,

                unreasonable, and invalid under Missouri law (Counts Five, Six, and

                Seven); declare that Defendants’ Mask Mandates are unconstitutional,

                unlawful, arbitrary, capricious, unreasonable, and invalid under Missouri

                law as to religious institutions and those whose religious exercise the

                Mask Mandate burdens (Count Eight);

             b. Grant relief by injunction, certiorari, mandamus, prohibition, or other

                appropriate action, providing that Defendants’ Mask Mandates are

                unconstitutional, unlawful, arbitrary, capricious, unreasonable, and

                invalid under Missouri law as to schoolchildren (Counts Three and Four);

                grant relief by injunction, certiorari, mandamus, prohibition, or other

                appropriate action, providing that Defendants’ Mask Mandates are

                unconstitutional, unlawful, arbitrary, capricious, unreasonable, and

                invalid under Missouri law (Counts Five, Six, and Seven); grant relief by

                injunction, certiorari, mandamus, prohibition, or other appropriate action,


                                           40
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 173 of 212 PageID #: 181




                providing that Defendants’ Mask Mandates are unconstitutional,

                unlawful, arbitrary, capricious, unreasonable, and invalid under Missouri

                law as to religious institutions and those whose religious exercise the

                Mask Mandate burdens (Count Eight);

             c. Declare that Defendants’ Mask Mandates are subject to § 67.265, RSMo,

                (Count One) and are not in effect under that section (Count Two);

             d. Declare that the County Mask Mandate violates § 67.265.2, RSMo, and

                enjoin the County Defendants from enforcing it (Count Nine);

             e. Enter a final judgment in Plaintiff’s favor on all Counts in this Complaint;

                and

             f. Grant such other and further relief as the Court deems just and proper

                under the circumstances.

Dated: July 28, 2021                                    Respectfully submitted,

                                                        ERIC S. SCHMITT
                                                        Attorney General of Missouri

                                                        /s/ Justin D. Smith
                                                        Justin D. Smith, #63253MO
                                                        Deputy Attorney General for
                                                        Special Litigation
                                                        Jeff P. Johnson, #73249MO
                                                        Michael E. Talent, #73339MO
                                                        Missouri Attorney General’s
                                                        Office
                                                        Post Office Box 899
                                                        Jefferson City, MO 65102
                                                        Tel: (573) 751-0304
                                                        Fax: (573) 751-0774
                                                        Justin.Smith@ago.mo.gov


                                            41
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 174 of 212 PageID #: 182




                                                Counsel for Plaintiff State of
                                                Missouri




                                     42
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 175 of 212 PageID #: 183




                                                                         EXHIBIT
                                                                             A
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 176 of 212 PageID #: 184
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 177 of 212 PageID #: 185
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 178 of 212 PageID #: 186
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 179 of 212 PageID #: 187
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 180 of 212 PageID #: 188
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 181 of 212 PageID #: 189
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 182 of 212 PageID #: 190
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 183 of 212 PageID #: 191
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 184 of 212 PageID #: 192
          Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 185 of 212 PageID #: 193


Sam Page                                                                                                           Beth Orwick
County Executive                                                                                               County Counselor



                                                        April 27, 2021

      VIA ELECTRONIC AND U.S. MAIL

      Eric Schmitt, Esq.
      Attorney General of Missouri
      Supreme Court Building
      207 W. High Street
      P.O. Box 899
      Jefferson City, MO 65102

      Dear General Schmitt:

              As you know, I am the chief legal officer of St. Louis County. In that capacity, I
      represent St. Louis County’s Department of Public Health (“DPH”) and Dr. Faisal Khan, DPH’s
      Director. I am writing in response to your letter dated April 20, 2021, regarding DPH’s 2019
      Novel Coronavirus (“COVID-19”) Fifth Amended Safer at Home Order dated April 9, 2021 (the
      “Fifth Amended Safer at Home Order”).

              From the beginning of the COVID-19 pandemic, Governor Mike Parson recognized the
      disparate impact COVID-19 has on different regions within the State of Missouri. Governor
      Parson declared a State of Emergency on March 13, 2020, activating emergency powers under
      Chapter 44 of the Revised Statutes of the State of Missouri, specifically including §§ 44.100 and
      44.110, which confer upon political subdivisions certain responsibilities during an emergency. 1
      Executive Order 20-02, which declared a State of Emergency, was executed shortly after the first
      case of COVID-19 was identified in St. Louis County and has been extended since then. 2

               Governor Parson has emphasized that local governments have the primary authority and
      responsibility to craft the right local responses to COVID-19, including the power to enact
      stricter coronavirus-related regulations than those that are in place elsewhere in the state. 3


      1
                Executive          Order          20-02,         March           13,       2020,         available        at
      https://www.sos.mo.gov/CMSImages/Library/Reference/Orders/2020/20-02.pdf.
      2
               See         Executive        Order        20-09,        April         24,     2020,        available       at
      https://www.sos.mo.gov/CMSImages/Library/Reference/Orders/2020/20-09.pdf; Executive Order 20-19, Nov. 19,
      2020, available at https://www.sos.mo.gov/CMSImages/Library/Reference/Orders/2020/20-19.pdf; Executive Order
      21-07, March 26, 2021, available at https://www.sos.mo.gov/CMSImages/Library/Reference/Orders/2021/21-
      07.pdf.
      3
                See e.g., Jason Rosenbaum, Parson Defends Decision to Give Local Government More Power on
      Coronavirus Restrictions, KWMU, May 29, 2020, available at https://news.stlpublicradio.org/politics-issues/2020-
      05-29/parson-defends-decision-to-give-local-government-more-power-on-coronavirus-restrictions (“I don’t want to
      be telling these cities and counties exactly how to run their business.”); Jennifer Moore, Despite Pleas from Hospital


                   41 South Central Avenue • Saint Louis, MO 63105 • PH 314/615-7042 • FAX 314/615-3732
                               RelayMO 711 or 800-735-2966 • web http://www.stlouisco.com
                                                                                                                     EXHIBIT
                                                                                                                           B
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 186 of 212 PageID #: 194




        St. Louis County has taken its role on the front lines of the pandemic seriously,
exercising its legal authority to craft COVID-19 policies that are based on sound science and
data and that are carefully balanced to limit their impact on St. Louis County residents and its
economy as much as possible. As testament to the success St. Louis County has had in this
regard, the State of Missouri acknowledged the County’s leadership on the COVID-19 pandemic
by selecting St. Louis County to lead the Department of Health and Senior Services’s (“DHSS”)
Regional Implementation Team (“RIT”) for distributing the COVID-19 vaccine throughout the
region.

        In addition to Governor Parson’s public pronouncements and DHSS’s acknowledgement
of St. Louis County’s leadership, we appreciate the support your office has provided in
defending the authority of local governments and their public health departments to issue
COVID-19 public health orders. Last month, your office correctly observed in a court filing in
Shannon Robinson, et al. v. Missouri Department of Health and Senior Services, et al., Case No.
20AC-CC00515 (19th Jud. Cir. Ct.), that a local health authority’s power to enact public health
orders to respond to COVID-19 is broad and that local health authorities have “significant
authority . . . to respond to outbreaks of [a] communicable disease” such as COVID-19.

        The State’s position in the Robinson case is, of course, entirely consistent with the
decisions of both state and federal courts over the past year in response to myriad legal
challenges, all of which upheld DPH’s public health orders issued in response to COVID-19.
See, e.g., SH3 Health Consulting, LLC v. Page, 459 F. Supp. 3d 1212, 1217 (E.D. Mo. 2020);
Hawse v. Page, No. 4:20CV588 RLW, 2020 WL 2322999, at *3-5 (E.D. Mo. May 11, 2020); In
re: Lauren Hawse, et al., Appeal No. 20-1920, May 8, 2020 Judgment (8th Cir.); Hawse v. Page,
Appeal No. 20-1960, May 19, 2020 Order (8th Cir.); St. Louis Cty. v. House of Pain Gym Servs.,

Leaders, Parson Cites ‘Local Control’ in Avoiding Mandates, KSMU, Nov. 2, 2020, available at
https://www.ksmu.org/post/despite-pleas-hospital-leaders-parson-cites-local-control-avoiding-mandates#stream/0
(“I’m a firm believer in local control. I’ve been that through my entire administration, that I believe in those
things.”); Audio: Governor Parson Says ‘It’s About Local Control,’ Holidays Must be Different, KTTN News, Nov.
22, 2020, available at https://www.kttn.com/audio-governor-parson-says-its-about-local-control-holidays-must-be-
different/ (“What I am opposed of is mandates from this position to the people of this state. People on the local level
should have a voice. . . What we did in this state is I do truly believe in local control and I will continue to support
the decisions that they make.”); Brian Hauswirth, Missouri’s Governor Reiterates Opposition to Statewide Mask
Mandate; Promotes Show Me You Care Campaign, Missourinet, Nov. 18, 2020, available at
https://www.missourinet.com/2020/11/18/missouris-governor-reiterates-opposition-to-statewide-mask-mandate-
promotes-show-me-you-care-campaign-audio/ (“‘I’m a fan of local control. I think that’s where it needs to be,’ says
Parson.”); Peggy Lowe, Leaders Beg Missouri Governor to Order COVID-19 Restrictions, KCUR, March 20, 2020
available at https://www.kcur.org/politics-elections-and-government/2020-03-20/leaders-beg-missouri-governor-to-
order-covid-19-restrictions-missouri-must-act-now (“Parson has ‘fully supported’ the decisions by local leaders in
the state’s larger cities, like St. Louis, Kansas City, Springfield and Columbia, [Parson’s Chief of Staff Aaron]
Willard wrote. But Missouri has ‘many very diverse communities’ within its 114 counties and not every community
has the ‘resources and assets’ that St. Louis has, he wrote.”); Tessa Weinberg, Targeting St. Louis County,
Republican Lawmakers Seek to Curb Local Control Over COVID-19 Health Orders, Call Newspapers, Jan. 26,
2021, available at https://callnewspapers.com/targeting-st-louis-county-republican-lawmakers-seek-to-curb-local-
control-over-covid-19-health-orders/ (“‘What we did in this state is that I do truly believe in local control and will
continue to support the decisions that they make,’ Parson said.”); Emily Manley, Gov. Parson Says Statewide Mask
Mandate Could Possibly Lead to Vaccine Mandate, Fox4, Nov. 17, 2020, available at https://fox4kc.com/news/gov-
parson-says-statewide-mask-mandate-could-possibly-lead-to-vaccine-mandate/ (“‘I’m always going to allow those
local levels to make those decisions and I think for the most part they are, all across the state, they understand the
situation and they are implementing policy,’ Parson said.”).

                                                           2
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 187 of 212 PageID #: 195




No. 4:20CV655 RLW, 2020 WL 2615746, at *2-4 (E.D. Mo. May 22, 2020); St. Louis Cty. v.
House of Pain Gym Servs., No. 4:20CV655 RLW, ECF. No. 38 (E.D. Mo. May 22, 2020);
Church of the Word v. St. Louis County Executive Dr. Sam Page, et al., Case No. 4:20-cv-00671-
SEP, ECF No. 17 (E.D. Mo. May 31, 2020); Missouri Restaurant Association, et al. v. St. Louis
County, et al., Case No. 20SL-CC05653, Nov. 20, 2020 Order (21st Jud. Cir. Ct.); Missouri
Restaurant Association, et al. v. John R. Lasater, Associate Circuit Judge, Appeal No.
ED109312, December 10, 2020 Order (Mo. Ct. App.). These courts have repeatedly refused to
overturn DPH’s public health orders in the face of various constitutional and other challenges.
The opinions in those cases address many of the concerns and questions you raised in your letter.

         These court rulings also solidify the local authority to issue public health orders to limit
the spread of COVID-19. Of course, St. Louis County is not alone in its decision to exercise that
authority. Indeed, local governments throughout the State of Missouri have issued similar
orders. 4

        Given the growing number of St. Louis County residents who have received a COVID-19
vaccine, the County’s public health policies, and the hard work and sacrifice of so many, the
situation on the ground in St. Louis County has improved to the point that DPH has recently been
considering amending its health orders. In fact, just before your letter arrived, DPH leaders
began discussing these anticipated amendments with some stakeholders, conversations of which

4
              See      e.g.,     Greene       County:      Order     No.     POL-20.4.06,          available     at
https://www.greenecountymo.gov/files/PDF/file.pdf?id=35404; Greene County: Order No. POL-20.4.30, available
at https://greenecountymo.gov/files/files.php?id=35494; City of Branson: Ordinance No. 2020-0123, available at
https://www.taneycohealth.org/wp-content/uploads/2020/10/10-14-2020_face_covering_mandate_Ordinance_2020-
0123.pdf;         City       of      Springfield:      Ordinance      No.      2021-089,          available      at
https://www.springfieldmo.gov/AgendaCenter/ViewFile/Item/16004?fileID=214706; City of Springfield: Ordinance
No. 2020-301, available at https://www.springfieldmo.gov/DocumentCenter/View/51598/2020-301; City of
Springfield:                    Ordinance                  2020-061,                  available                  at
https://www.springfieldmo.gov/DocumentCenter/View/48235/Public-Gatherings?bidId; City of St. Louis: Health
Commissioner’s             Order          No.         16,        available         at          https://www.stlouis-
mo.gov/government/departments/health/communicable-disease/covid-19/orders/upload/Order-16-9MAR21.pdf;
City of St. Louis: Health Commissioner’s Order No. 15, available at https://www.stlouis-
mo.gov/government/departments/health/communicable-disease/covid-19/orders/upload/City-of-St-Louis-Health-
Commissioner-s-Order-No-15-12NOV20.pdf; City of St. Louis: Health Commissioner’s Order No. 13, available at
https://www.stlouis-mo.gov/government/departments/health/communicable-disease/covid-19/orders/upload/Health-
Commissioner-s-Order-No-13-Signed-PDF.pdf; St. Charles County: Executive Order, March 16, 2020, available at
https://www.sccmo.org/DocumentCenter/View/15337/Executive-Order-20-02-Gatherings-of-More-than-50-People-
PDF;       St.     Charles      County:     Executive     Order,     March     17,      2020,       available    at
https://www.sccmo.org/DocumentCenter/View/15339/Executive-Order-20-03-Food-and-Beverage-PDF; St. Charles
County: Executive Order, March 23, 2020, available at https://www.sccmo.org/DocumentCenter/View/15365/20-
06-Executive-Order-PDF; St. Charles County: Amended Executive Order 2020-09, available at
https://www.sccmo.org/DocumentCenter/View/15904/Executive-Order-2020-09-Employee-Mask-Requirement;
City       of       Kansas       City:     Thirteenth      Amended       Order       20-01,       available      at
https://www.kcmo.gov/Home/ShowDocument?id=6374; City of Kansas City: Twelfth Amended Order 20-01,
available at https://www.kcmo.gov/Home/ShowDocument?id=6266; City of Kansas City: Eleventh Amended Order
20-01, available at https://www.kcmo.gov/Home/ShowDocument?id=6088; City of Kansas City: Tenth Amended
Order 20-01, available at https://www.kcmo.gov/home/showdocument?id=5225; Jefferson County: Health Director
Order No 20-11-25-01, available at https://www.jeffcomo.org/DocumentCenter/View/10927/20-109-Mask-
Order?bidId; City of Columbia and Boone County: Order No. 2020-19C, available at https://www.como.gov/wp-
content/uploads/County-Order-No-2020-19C-Signed.pdf; City of Columbia and Boone County: Order No. 2020-
15.1C, available at https://www.como.gov/CMS/pressreleases/downloadfile.php?id=2565.

                                                        3
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 188 of 212 PageID #: 196




you are apparently well aware. While continuing to closely review the science, to monitor
trends, and to consider recent court decisions, DPH anticipates that the amended orders would
include amending the Fifth Amended Safer at Home Order in a manner that would materially
change many of its provisions. DPH’s public health orders are available online at
https://stlcorona.com/dr-pages-messages/public-health-orders/ and the new order will be
available there when it is issued.

        I also invite you to meet with DPH’s leaders and me to discuss the remarkable progress
that has been made—and continues to be made daily—in combating the spread of COVID-19 in
St. Louis County. DPH has maintained constant channels of communication with County
residents and stakeholders—including groups of parents, teachers, restaurant owners, small
business owners, coaches, business leaders, and religious organizations—throughout this public
health crisis. We remain eager to address the concerns of residents and stakeholders, and we
have done our best to strike a fair and reasonable balance between the competing interests
involved.

        In your letter, you asked that DPH provide the sources it consulted in crafting a variety of
aspects of its COVID-19 public health orders. I am not personally an expert in public health
research, but in this letter I am sharing many of the sources that DPH has provided me and that it
relies upon in its development of public health orders. Given the myriad scientific studies and
articles reviewed over the course of the past year, and the evolving scientific understanding
regarding this novel coronavirus, it is not feasible to provide an exhaustive list in the limited time
frame you have provided us between receiving your letter and your requested response date.
Nevertheless, attached to this letter is a compendium summarizing and citing many of those
studies and sources, in the hopes that it will provide a good starting point for further discussions
about St. Louis County’s policies. I hope you accept the invitation to meet and discuss your
concerns about these issues.



                                                      Sincerely,




                                                      Beth Orwick
                                                      County Counselor


c:     D. John Sauer, Esq. (via email, John.Sauer@ago.mo.gov)
       Michael Talent, Esq. (via email, Michael.Talent@ago.mo.gov)




                                                  4
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 189 of 212 PageID #: 197




                                             COMPENDIUM
        As the pandemic spread, several realities became clear. First, the virus may cause severe
illness and death. As of this morning, 96,995 St. Louis County residents have tested positive for
COVID-19. The number of deaths, 2,168, in St. Louis County, is also extraordinary.

        The virus’s novelty meant a lack of both immunity
and proven treatments. Moreover, transmission dynamics
exhibited exponential growth where the rate of growth
accelerates over time if left unchecked. 1 We also know
that there are widespread prediction biases which
interrelate and interplay with the exponential growth
modeling and which effect compliance with public health
measures. 2 The image to the right demonstrates the
exponential growth dynamics at play here. 3

        Obviously, time is of the essence when facing a
threat that grows exponentially. 4 By the time the need for
drastic action is obvious, though, growth has accelerated
to such an extent that viral suppression demands severe
measures. DPH’s Director determined that strong policies
were necessary not only due to the factors above, but also because of another unique characteristic
of COVID-19, i.e., that people who are not experiencing any symptoms can transmit the disease.
In fact, more than half of transmissions are estimated to have occurred from people who are not
obviously sick. 5 As a result, practices such as staying away from others when feeling ill or only
wearing a mask when feeling ill will not contain the virus.




1
          Steven Sanche, et al., High Contagiousness and Rapid Spread of Severe Acute Respiratory Syndrome
Coronavirus 2, 26 Emerging Infectious Diseases 7 (2020), available at https://wwwnc.cdc.gov/eid/article/26/7/20-
0282_article.
2
          See, e.g., Ritwik Banerjee, Exponential-Growth Prediction Bias and Compliance with Safety Measures in the
Times of COVID-19, Institute for Labor Economics Discussion Paper Series (2020), available at
http://ftp.iza.org/dp13257.pdf; Martin Schonger, How to Better Communicate Exponential Growth of Infectious
Diseases,             PLOS            One,          Dec.           9,         2020,           available          at
https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0242839.
3
          Nigel Hawtin, Exponential Growth Bias: The Numerical Error behind Covid-19, BBC Future, August 12,
2020, available at https://www.bbc.com/future/article/20200812-exponential-growth-bias-the-numerical-error-
behind-covid-19.
4
          See Richard J. Hatchett, Public Health Interventions and Epidemic Intensity During the 1918 Influenza
Pandemic, Proceedings of the National Academy of Sciences, April 6, 2007, available at
https://www.pnas.org/content/104/18/7582 (finding that “aggressive early intervention was significantly associated
with a lower peak of excess mortality”).
5
          See Michael Johansson et al., SARS-CoV-2 Transmission From People Without COVID-19 Symptoms, JAMA
Netw Open, Jan. 7, 2021, available at https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774707.

                                                        1
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 190 of 212 PageID #: 198




       Several months into 2021, case rates are lower than they were at their peak at the end of
2020. However, infections and hospitalization rates have plateaued at high levels over the past two
months. Cases per day have averaged 120 to 160, which is right on the border between what CDC
considers high burden (orange) and extremely high burden (red) (see below). Hospitalizations
show a similar pattern in that significant declines at the start of the year have leveled off for the
past couple of months. While it is a positive development that cases have declined from their peak,
the CDC still considers incidence to be high.




Figure 2: New Cases per Day, Rolling 7-Day Average, Overlaid with CDC Case Rate Thresholds




                                                 2
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 191 of 212 PageID #: 199




        Importantly, St. Louis County regularly tracks how case rates change after new public
health orders are implemented. As can be seen in Figure 3 below, case rates tend to fall within a
couple of weeks of restrictions being announced. In particular, after the Safer at Home order was
announced in November, case rates fell precipitously from their peak.




Figure 3: New Cases per Day, Rolling 7-Day Average, Overlaid with Timing of Public Health
Orders

Masks

        High levels of community spread and the associated hospitalizations and deaths are not
inevitable. We know from examples around the world and periods of stricter public health
measures here at home that prevention and mitigation measures work to lower the risk of disease
transmission.

        St. Louis County has designed and adjusted prevention and mitigation measures based on
evolving scientific consensus of how the virus is transmitted. SARS-CoV-2, the virus that causes
COVID-19, spreads primarily through respiratory droplets exhaled when infected people breathe,
talk, cough, or sneeze. Most of these droplets are smaller than 10 μm in diameter, referred to as
aerosols. The amount of small droplets and particles increases with the rate and force of airflow
during exhalation (e.g., shouting, vigorous exercise). Proximity, duration of contact, and lack of
ventilation all increase risk of exposure. 6


6
           John T. Brooks et al., Effectiveness of Mask Wearing to Control Community Spread of SARS-CoV-2, Journal
of        the      American          Medical        Association,     Feb.     10,      2021,      available     at
https://jamanetwork.com/journals/jama/fullarticle/2776536.

                                                        3
    Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 192 of 212 PageID #: 200




        Community mask wearing substantially reduces transmission of the virus. Masks prevent
infected persons from exposing others to SARS-CoV-2 by blocking exhalation of virus-containing
droplets into the air (termed source control). This aspect of mask wearing is especially important
because it is estimated that 50% or more of transmissions are from persons who are not exhibiting
COVID-19 symptoms at the time. 7 Masks protect uninfected wearers. Masks form a barrier to
large respiratory droplets that could land on exposed mucous membranes of the eye, nose, and
mouth and partially filter out small droplets and particles from inhaled air.

       Other local evidence also suggests that St. Louis County’s mask mandate has limited the
spread of COVID-19. Dr. Enbal Shacham and colleagues at St. Louis University found that mask
mandates in St. Louis County and St. Louis slowed infection rates significantly compared to
surrounding counties. After 3 weeks, the average daily growth rate of cases was 44% lower than
in counties without the policy. After 12 weeks, it was still 40% lower. 8 Dr. Shacham and his
colleagues’ overall conclusions were summarized as follows:

        These data demonstrate that county-level mask mandates were associated
        with significantly lower incident COVID-19 case growth over time,
        compared to neighboring counties that did not implement a mask mandate.
        The results highlight the swiftness of how a mask [mandate] can impact the
        trajectory of infection rate growth. Another notable finding was that
        following implementation of mask mandates, the disparity of infection rate
        by race and population density was no longer significant, suggesting that
        regional-level policies can not only slow the spread of COVID-19, but
        simultaneously create more equal environment.

Stay-at-Home Orders

         Stay-at-Home, Safer at Home, and other similar public health policies aim to decrease
disease transmission and safeguard public health by drastically limiting opportunities for infectious
individuals to expose others. Limitations on occupancy and gathering size as well as enforcing
social distancing all serve this goal. This is the case irrespective of institution or gathering type
(e.g., retail, religious institutions, entertainment venues). A growing body of research supports the
effectiveness of such orders, primarily by decreasing mobility outside of the home. 9 Similarly,

7
          See Michael Johansson et al., SARS-CoV-2 Transmission From People Without COVID-19 Symptoms, JAMA
Netw Open, Jan. 7, 2021, available at https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774707.
8
          Enbal Shacham et al., Association of County-Wide Mask Ordinances with Reductions in Daily COVID-19
Incident Case Growth in a Midwestern Region over 12 Weeks, MedRxiv, Oct. 30, 2020, available at
https://www.medrxiv.org/content/10.1101/2020.10.28.20221705v1; see also Centers for Disease Control and
Prevention,         COVID-19         Science         Update,        Nov.       10,     2020,      available      at
https://www.cdc.gov/library/covid19/111020_covidupdate.html; Bryce Gray, Where Masks Aren’t Mandatory in St.
Louis Region, Virus Cases Boom, St. Louis Post-Dispatch, Nov. 20, 2020, https://www.stltoday.com/lifestyles/health-
med-fit/coronavirus/where-masks-arent-mandatory-in-st-louis-region-virus-cases-boom/article_a9c1940d-727e-
50d5-b8bf-1b99f0d9ac42.html.
9
          See, e.g., Renan C. Castillo et al., The Effect of State-Level Stay-at-Home Orders on COVID-19 Infection
Rates,       American       Journal        of      Infection      Control,      Aug.    2020,      available     at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7246016/; Guihau Wang, Stay at Home to Stay Safe: Effectiveness of
Stay-At-Home Orders in Containing the COVID-19 Pandemic, SSRN, April 18, 2020, available at
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3581873.

                                                        4
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 193 of 212 PageID #: 201




research comparing the spread in multiple states before stay-at-home mandates against actual rates
after the enaction of stay-at-home orders shows that stay-at-home orders were effective in reducing
community spread. 10 Even after the first wave, stay-at-home orders have been shown to be
effective at reducing infection rates. 11 Stay-at-Home orders have been shown to reduce cases and
fatalities, with one study projecting approximately 50% reductions in case counts and 60%
reductions in deaths. 12

       Particularly strict measures are needed in environments where individuals are within close
proximity and cannot wear masks. As Dr. Deborah Birx, former President Trump’s Coronavirus
Response Coordinator, said “we know where that is: that is bars and indoor restaurants.” 13 Adults
who test positive for COVID-19 are twice as likely to have dined in a restaurant in the 14 days
before becoming ill than those who tested negative. 14 Another study looked at 13 risk and
importance indices and ranked indoor dining the highest on the “cumulative danger index”.15
Numerous other studies corroborate these findings. 16

Approach to Modifying Orders and Guidelines

        To make determinations about the level of restrictions needed to slow the spread of
COVID-19, preserve hospital capacity, and protect life, DPH assesses metrics of disease burden
and health system capacity including the absolute level of new cases, trends in the level of new
cases, the test positivity rate, and new hospital admissions, and available ICU beds, among others.

      In addition to these disease burden and health system capacity metrics, the County also
monitors emerging threats and warning signs. For example, after a period of a plateau in new cases,




10
          E.g., Soumya Sen et al., Association of Stay-at-Home Orders With COVID-19 Hospitalizations in 4 States,
Journal      of      the    American       Medical       Association,     May    27,    2020,     available     at
https://jamanetwork.com/journals/jama/fullarticle/2766673.
11
          E.g., Caroline Q. Pratt et al., Use of Stay-at-Home Orders and Mask Mandates to Control COVID-19
Transmission — Blackfeet Tribal Reservation, Montana, June–December 2020, Centers for Disease Control and
Prevention:      Morbidity     and      Mortality     Weekly      Report,   Apr.    9,   2021,    available     at
https://www.cdc.gov/mmwr/volumes/70/wr/mm7014a3.htm.
12
          James H. Fowler et al., The Effect of Stay-at-Home Orders on COVID-19 Cases and Fatalities in the United
States, MedRxiv, May 12, 2020, available at https://www.medrxiv.org/content/10.1101/2020.04.13.20063628v3.
13
      Transcript:      Deborah     Birx    on      Face    the    Nation,   Nov.    29,   2020,    available    at
https://www.cbsnews.com/news/transcript-deborah-birx-on-face-the-nation-november-29-2020.
14
          Kiva A. Fisher et al., Community and Close Contact Exposures Associated with COVID-19 Among
Symptomatic Adults ≥18 Years in 11 Outpatient Health Care Facilities — United States, Centers for Disease Control
and Prevention: Morbidity and Mortality Weekly Report, September 11, 2020, available at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm.
15
          Seth G. Benzell et al., Rationing Social Contact During the COVID-19 Pandemic: Transmission Risk and
Social Benefits of US Locations, Proceedings of the National Academy of Sciences, June 30, 2020, available at
https://www.pnas.org/content/117/26/14642.
16
          See, e.g., Amelia Lucas, This Chart Shows the Link Between Restaurant Spending and New Cases of
Coronavirus, CNBC, June 26, 2020, available at https://www.cnbc.com/2020/06/26/this-chart-shows-the-link-
between-restaurant-spending-and-new-coronavirus-cases.html; Anne Riley Moffat, JPMorgan Sees Restaurant
Spending as Predictor of Virus’s Spread, June 25, 2020, available at https://www.bnnbloomberg.ca/jpmorgan-sees-
restaurant-spending-as-predictor-of-virus-s-spread-1.1456467.

                                                        5
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 194 of 212 PageID #: 202




case rates started to increase again nationally at the end of March. 17 The trend was particularly
visible across the Midwest, and hospitalizations followed as they have each time cases have
increased. 18

        Moreover, the longer the virus circulates in our communities, the higher the likelihood that
variants can arise and spread. We now have confirmation that variants are starting to infiltrate the
St. Louis region, with the highly transmissible UK variant B.1.1.7 as well as the Southern
California variant present in the state’s latest sewershed analysis, particularly in the Coldwater
Creek and Union West areas.

        Vaccination is also important to consider. While we have made excellent progress, with
about a third of County residents having received their first dose, we are nowhere close to the
levels of vaccination required to stem the spread of infection. St. Louis County’s low-moderate
income communities have not been vaccinated at nearly the same rate as the county at large. While
every adult within the St. Louis County community is now eligible to be vaccinated, it will take
time to ensure widespread coverage. As vaccinations increase, we certainly have reason to be
hopeful that we will soon turn the corner. However, as Dr. Anthony Fauci and CDC Director Dr.
Rochelle Walensky noted at the COVID-19 Response press briefing on March 29, we are in a race
against time between vaccination and the spread of variants that are more transmissible and deadly.
Caution is warranted regarding relaxing measures while disease burden remains high, variants
spread rapidly, and most people still await vaccination. 19

        The County strives to take a balanced approach to mitigation measures. Premature return
to pre-pandemic activities could only prolong the pandemic, increase the need for stronger
mitigation measures, and lead to avoidable illness and death. At the same time, the success of
strong mitigation measures and the associated decrease burden of disease have allowed St. Louis
County to reduce restrictions several times since the Safer at Home order was issued in November
2020. Amendments in February 2021 changed occupancy restrictions for restaurants and other
businesses. Amendments in March 2021 expanded gathering maximums from 10 people to 20
people indoors or 30 people outdoors. Further amendments in April removed the midnight curfew
for restaurants, bars, and casinos, among other adjustments. As orders are amended, guidelines
are adjusted accordingly.

Economic Impacts

        There is no doubt that the COVID-19 pandemic significantly impacted the economy in St.
Louis County, in the State of Missouri, and around the world. It is critical, however, to understand
that the pandemic had a much greater impact on the economy than did public health policies like
DPH’s Stay at Home and Safer at Home orders. There are several studies showing that the

17
          Press Briefing by White House COVID-19 Response Team and Public Health Officials, March 29, 2021,
available at http://www.whitehouse.gov/briefing-room/press-briefings/2021/03/29/press-briefing-by-white-house-
covid-19-response-team-and-public-health-officials-21.
18
          Rob Stein, Rising Coronavirus Numbers in Some States Spark Fear of Third Wave, March 26, 2021, available
at https://www.npr.org/2021/03/26/981486732/rising-coronavirus-numbers-in-some-states-spark-fear-of-third-wave.
19
          Press Briefing by White House COVID-19 Response Team and Public Health Officials, March 29, 2021,
http://www.whitehouse.gov/briefing-room/press-briefings/2021/03/29/press-briefing-by-white-house-covid-19-
response-team-and-public-health-officials-21.

                                                        6
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 195 of 212 PageID #: 203




pandemic caused significant economic disruption, but extant literature on the impact of public
health orders suggests that only a small share of the economic impact was a result of public health
orders. 20

         Nevertheless, St. Louis County invested over $24 million in economic relief during 2020,
most of which provided liquidity relief to small businesses in order to help them cope with
additional costs associated with COVID-19. This policy choice too is consistent with economic
literature. 21 Because of St. Louis County’s policy decisions in 2020, the unemployment rate in St.
Louis County largely tracked that of the State of Missouri as a whole and fared far better than other
parts of the state, including the City of St. Louis.22 Surveys show that more families have received
food assistance than the proportion of those who experienced food insecurity. 23

        It is also important to emphasize that strong public health policies can coexist with a strong
economy. In fact, much of the economic toll of the pandemic stems from the morbidity and
mortality associated with COVID-19 itself. The study you cited in your letter which estimated
that the overall economic impact of COVID-19 in the United States would be roughly $16 trillion
included in its calculations $4.4 trillion due to premature deaths, $2.6 trillion due to long-term
disability, and $1.6 trillion due to the short and long-term mental health impacts of COVID-19. 24
Similarly, another study estimated a cost of over $3,045 for every symptomatic COVID case with
the possibility for far higher costs in the case of hospitalization. 25 Accordingly, the data strongly
support the conclusion that the more the virus can spread, the more significant the potential
economic impacts will be.

        DPH has operated with the understanding that there is an interdependency between public
health and economic activity. Healthy economies depend on healthy people. And we know that
countries that have instituted measures to contain the virus have had somewhat less severe




20
           See, e.g., Austan Goolsbee and Chad Syverson, Fear, Lockdown, and Diversion: Comparing Drivers of
Pandemic Economic Decline 2020, National Bureau of Economic Research Working Paper 27432, available at
https://www.nber.org/papers/w27432; Chaewon Baek et al., Unemployment Effects of Stay-at-Home Orders:
Evidence from High Frequency Claims Data, Institute for Research on Labor and Employment, April 29, 2020,
available at https://irle.berkeley.edu/files/2020/07/Unemployment-Effects-of-Stay-at-Home-Orders.pdf; Sergio
Correia et al., Pandemics Depress the Economy, Public Health Interventions Do Not: Evidence from the 1918 Flu,
June 11, 2020, available at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3561560; William Maloney and
Temel Taskin, Determinants of Social Distancing and Economic Activity During COVID-19: A Global View, World
Bank        Policy       Research     Working       Paper       No.     9242,       May     2020,    available at
https://openknowledge.worldbank.org/handle/10986/33754.
21
           See Miguel Faria-e-Castro, Fiscal Policy During a Pandemic, Federal Research Bank St. Louis, February
2021, available at https://s3.amazonaws.com/real.stlouisfed.org/wp/2020/2020-006.pdf (explaining that “liquidity
assistance programs are the most effective if the policy objective is to stabilize employment”).
22
           See Federal Reserve Bank St. Louis Economic Database, available at https://fred.stlouisfed.org/.
23
           See Elvin Geng et al., Pre-publication Results of St. Louis County COVID-19 Prevalence Study.
24
           David M. Cutler and Lawrence H. Summers, The COVID-19 Pandemic and the $16 Trillion Virus, Journal
of        the       American        Medical        Association,        Oct.      12,     2020,      available  at
https://jamanetwork.com/journals/jama/fullarticle/2771764.
25
           Sarah M. Bartsch, The Potential Health Care Costs and Resource Use Associated with COVID-19 in the
United           States,        Health        Affairs,         April        23,        2020,       available   at
https://www.healthaffairs.org/doi/10.1377/hlthaff.2020.00426.

                                                       7
     Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 196 of 212 PageID #: 204




economic downturns that those that have not. 26 We hope that the strong public health policies in
St. Louis County will lay the foundation for sustainable and equitable economic growth in the
years to come. 27

Health and Mental Health

         Increased health care needs due to widespread COVID-19 infections as well as disruptions
in non-COVID-19 medical and mental health care services have posed challenges in ensuring
residents can access the care they need. In addition to providing its routine primary care services
as a safety net provider, DPH also allocated millions in CARES Act funding to health care response
efforts to increase health care access across the County. Through a participatory budgeting process,
community members from the County’s most vulnerable communities voiced which services were
most needed and selected projects to fund. Projects from twenty-four organizations across the
region received funding to provide a range of services including counseling, psychiatric care,
addiction treatment, primary care services, and dentistry.

Schools

        St. Louis County did not order schools to close at any point but did provide guidelines and
recommendations in consultation with area superintendents to help schools make decisions to
protect their students and staff. Recommendations to shift to hybrid or remote learning are
supported by research indicating that in-person learning is associated with an increase in case
growth rates. 28 This association is even stronger where masks are not required, further supporting
the County’s mask mandate.

Collaboration with a Range of Stakeholders

       DPH has worked extensively with its Health Advisory Board, the St. Louis Metropolitan
Pandemic Task Force, health departments across the state, and other stakeholders in this strong
response to COVID-19. DPH also interfaces regularly with constituent groups such as school
superintendents, business associations, immigrant advisory groups, and a youth sports task force
to ensure that the public health response addresses the region’s public health, economic, and
communal needs. These workgroups provide an opportunity for constituents to understand the

26
          Michael Smithson, Data from 45 Countries Show Containing COVID vs Saving the Economy is a False
Dichotomy, The Conversation, Nov. 2020, available at https://theconversation.com/data-from-45-countries-show-
containing-covid-vs-saving-the-economy-is-a-false-dichotomy-150533.
27
          See, e.g., Elizabeth Brainerd, The Economic Effects of the 1918 Influenza Epidemic, Centre for Economic
Policy           Research          Discussion         Paper,         Feb.        2003,         available        at
https://cepr.org/active/publications/discussion_papers/dp.php?dpno=3791; Francois Velde, What Happened to the US
Economy During the 1918 Influenza Pandemic? A View Through High-Frequency Data, Federal Reserve Bank of
Chicago Working Paper No. 2020-11, April 2020, available at https://www.chicagofed.org/publications/working-
papers/2020/2020-11; Andrew Lilley et al., Public Health Interventions and Economic Growth: Revisiting the Spanish
Flu Evidence, July 8, 2020, available at https://papers.ssrn.com/sol3/papers.cfm?abstractid=3590008 (“we find that
cities which implemented NPIs for longer grew faster after the pandemic than those which did not”).
28
          See, e.g., Victor Chernozhukov, The Association of Opening K-12 Schools and Colleges with the Spread of
Covid-19 in the United States: County-Level Panel Data Analysis, Center for Economic Studies Working Paper No.
8929 (2021), available at https://www.cesifo.org/en/publikationen/2021/working-paper/association-opening-k-12-
schools-and-colleges-spreadschools
-covid-19.

                                                        8
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 197 of 212 PageID #: 205




public health considerations behind various measures and provide insight into how these measures
affect them.




                                               9
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 198 of 212 PageID #: 206




                                                                          EXHIBIT
                                                                                 C
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 199 of 212 PageID #: 207
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 200 of 212 PageID #: 208
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 201 of 212 PageID #: 209
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 202 of 212 PageID #: 210
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 203 of 212 PageID #: 211
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 204 of 212 PageID #: 212
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 205 of 212 PageID #: 213
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 206 of 212 PageID #: 214




                                         CITY OF ST. LOUIS
  FREDRICK ECHOLS, M.D.                   1520 MARKET STREET                       TISHAURA JONES
  HEALTH COMMISSIONER                     ST. LOUIS, MO 63103                          MAYOR
                                             (314) 612-5100

                                              July 23, 2021

                         HEALTH COMMISSIONER’S ORDER NO. 1
This Order No. 1 shall become effective at 12:01 a.m. on July 26, 2021 and will continue to be in effect
for 30 calendar days, subject to extension.

        My intent is to ensure that the maximum number of people take prudent precautions to reduce the
exposure to, and slow the spread of, SARS CoV-2, the virus that causes COVID-19. All provisions of this
Order shall be interpreted to effectuate this intent.

        Whereas, a resurgence of COVID-19 cases is occurring in the St. Louis Metropolitan Area, there
is evidence of increased COVID-19 transmission in all City of St. Louis zip codes, there is increased
transmission among all age groups, hospitalizations and deaths related to COVID-19 continue to increase,
and more than 50% of City of St. Louis residents have not received a single dose of a COVID-19 vaccine
and are at risk of severe complications (including hospitalizations and death) if infected with the virus.

        By the authority vested in me by Article XIII, Section 14-C(c) of the Charter of the City of St.
Louis and by 19 CSR 20-20.050(c) of the Code of State Regulations, I hereby order as follows:

    1. Individuals, both vaccinated and unvaccinated, age 5 and older shall be required to properly wear
       a face covering that covers the wearer’s nose and mouth while in indoor and enclosed public
       buildings and spaces, and public transportation vessels in the City of St. Louis. While on duty, all
       City of St. Louis employees shall wear a face covering when riding in City vehicles with one or
       more other persons.
    2. Exceptions to the required face covering are recognized for:
            a. Individuals who have an official order or documentation from a medical or behavioral
               health provider to not wear face coverings;
            b. Individuals who are seated in a restaurant or bar and are actively engaged in consuming
               food or drink;
            c. Persons who have trouble breathing, or are unconscious, incapacitated, or otherwise
               unable to remove the Face Covering without assistance;
            d. Persons who are obtaining a service involving the nose or face for which temporary
               removal of the Face Covering is necessary to perform the service
            e. Individuals who have disabilities that:
                     i. Prevent them from wearing or taking off face coverings.
                    ii. Prevent them from communicating while wearing face coverings.



                                                                                                    EXHIBIT
                                                                                                           D
 Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 207 of 212 PageID #: 215



________
 23JUL21    _______________________________
Date        Fredrick L. Echols, M.D.
            Acting Director of Health & Hospitals/Health Commissioner
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 208 of 212 PageID #: 216
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 209 of 212 PageID #: 217
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 210 of 212 PageID #: 218
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 211 of 212 PageID #: 219
Case: 4:21-cv-00948 Doc. #: 1-1 Filed: 07/30/21 Page: 212 of 212 PageID #: 220
